Exhibit 10.5

LIMITED LIABILITY COMPANY AGREEMENT OF
BEHRINGER HARVARD CORDILLERA, LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT (“Agreement”) is made and entered into
effective as of the 10th day of May 2007, by and between BEHRINGER HARVARD
CORDILLERA INVESTOR, LLC, a Delaware limited liability company (“BH Investor”),
and CORDILLERA PARTNERS, LLC, a Delaware limited liability company (“CP
Investor”).  The BH Investor and the CP Investor, together with any such
additional parties as and when admitted to the Company (as defined below) as
members shall be individually a “Member” and, collectively, the “Members”.


ARTICLE I.


FORMATION, NAME, PRINCIPAL PLACE OF BUSINESS - AGENT
PURPOSES, TERM AND DEFINITIONS


1.1                               FORMATION.  FOR AND IN CONSIDERATION OF THE
MUTUAL COVENANTS HEREIN CONTAINED, THE MEMBERS HEREBY FORM A LIMITED LIABILITY
COMPANY (HEREINAFTER THE “COMPANY”) UNDER AND PURSUANT TO THE DELAWARE LIMITED
LIABILITY COMPANY ACT, AS AMENDED FROM TIME TO TIME (THE “ACT”).  THE COMPANY
SHALL BE GOVERNED BY THE ACT.  THE CERTIFICATE (AS HEREINAFTER DEFINED) HAS BEEN
OR SHALL PROMPTLY BE FILED AND RECORDED IN SUCH OFFICE AND PLACES AS IS REQUIRED
BY THE ACT.


1.2                               NAME.  THE BUSINESS OF THE COMPANY SHALL BE
CONDUCTED UNDER THE NAME OF “BEHRINGER HARVARD CORDILLERA, LLC.”


1.3                               COMPANY OFFICE, REGISTERED OFFICE AND
REGISTERED AGENT.  THE COMPANY SHALL MAINTAIN ITS PRINCIPAL OFFICE IN THE STATE
OF TEXAS AT 15601 DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS 75001, OR AT SUCH
OTHER PLACE WHERE THE BH INVESTOR HEADQUARTERS IS LOCATED AS THE BH INVESTOR MAY
FROM TIME TO TIME DESIGNATE.  THE REGISTERED OFFICE IN THE STATE OF DELAWARE IS
C/O OF THE CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, DELAWARE
19801, AND THE AGENT FOR SERVICE OF PROCESS AT SUCH ADDRESS SHALL BE THE
CORPORATION TRUST CENTER.  THE COMPANY MAY MAINTAIN SUCH DIFFERENT OR ADDITIONAL
OFFICES AS THE MEMBERS MAY DETERMINE.


1.4                               PURPOSES.  THE NATURE AND BUSINESS OF THE
COMPANY AND THE PURPOSES TO BE CONDUCTED AND PROMOTED BY THE COMPANY ARE TO
ENGAGE SOLELY IN THE FOLLOWING ACTIVITIES:


(A)                                  TO ACQUIRE, IMPROVE, DEVELOP, REDEVELOP,
RENOVATE, CONSTRUCT, MAINTAIN, OPERATE, MANAGE, FINANCE, LEASE, REFINANCE, AND
SELL OR EXCHANGE THE PROPERTY (AS HEREINAFTER DEFINED);


(B)                                 TO EXERCISE ALL POWERS ENUMERATED IN THE ACT
OR THIS AGREEMENT NECESSARY OR CONVENIENT TO THE CONDUCT, PROMOTION OR
ATTAINMENT OF THE BUSINESS OR PURPOSES SET FORTH IN SECTION 1.4(A); AND


(C)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THE COMPANY SHALL NOT TAKE, OR REFRAIN FROM TAKING, ANY ACTION
WHICH, IN THE JUDGMENT OF BH INVESTOR, IN ITS SOLE AND ABSOLUTE DISCRETION, (I)
COULD ADVERSELY AFFECT THE ABILITY OF BEHRINGER HARVARD OPPORTUNITY REIT I,
INC., A MARYLAND CORPORATION (“BH REIT”) TO ACHIEVE OR MAINTAIN QUALIFICATION AS
A REAL ESTATE INVESTMENT TRUST, (II) COULD SUBJECT BH REIT TO ANY ADDITIONAL
TAXES UNDER SECTION 857 OR SECTION 4981 OF THE CODE OR (III) COULD VIOLATE ANY
LAW OR REGULATION OF ANY GOVERNMENTAL BODY OR AGENCY HAVING JURISDICTION OVER BH

1


--------------------------------------------------------------------------------



REIT OR ITS SECURITIES, UNLESS SUCH ACTION (OR INACTION) SHALL HAVE BEEN
SPECIFICALLY CONSENTED TO BY BH REIT IN WRITING.  ANY SUCH ACTION OR INACTION IN
CONTRAVENTION OF SECTION 1.4 OF THIS AGREEMENT SHALL BE VOID AB INITIO, AND
SHALL NOT BE GIVEN ANY EFFECT.


1.5                               TERM.  THE COMPANY SHALL CONTINUE UNTIL
DECEMBER 31, 2057, UNLESS EARLIER DISSOLVED PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT.


1.6                               DEFINITIONS.  AS USED IN THIS AGREEMENT,
UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, THE FOLLOWING WORDS AND PHRASES
SHALL HAVE THE FOLLOWING MEANINGS:

“Additional Capital Contributions” means all amounts contributed (or deemed to
be contributed) to the Company as additional Capital Contributions by the
Members under Section 3.3.

“Additional Scheduled Capital Contributions” means all amounts contributed to
the Company as additional Scheduled Capital Contributions by the Members under
Section 3.2.

“Adjustment Date” means the close of business on the last day of any fiscal year
of the Company and any other date as of which Profits and Losses are allocable
under this Agreement.

“Affiliate” means, with respect to any Person (a) any other Person, directly or
indirectly controlling, controlled by or under common control with such Person;
(b) any Person owning or controlling ten percent (10%) or more of the
outstanding voting securities of such specified Person; (c) any officer,
director, partner, member or trustee of such specified Person; and (d) if any
Person who is an Affiliate is an officer, director, partner, member or trustee
of another Person, such other Person.  The term “control” shall mean the
ability, directly or indirectly, to control the management of an entity.

“Agreement” means this Limited Liability Company Agreement.

“Approval by Company Vote” means approval by a Majority in Interest of the
Members pursuant to a Company Vote.  Any determination made by Approval by
Company Vote shall be binding on all Members without further consent and
approval.

“Asset Management Fee” has the meaning set forth in Section 4.9(c).

“Assets” means all of the assets of the Company (including, without limitation,
the Property).

“Business Plan” means any business plan prepared by the CP Investor and approved
by the BH Investor and setting forth the estimated business activities of the
Company for the then current or immediately succeeding calendar year and for
each month and each calendar quarter of such calendar year, in such detail as
determined by the Members.

“Capital Account” means, with respect to each Member, the account established
and maintained on the books and records of the Company for each Member pursuant
to Section 3.5 below, adjusted as provided for therein.

“Capital Contribution” means the amount of money and the Gross Asset Value of
other property or consideration contributed to the capital of the Company (net
of liabilities securing such property that the Company has assumed or taken
subject to, under Section 752 of the Code) by a Member.

“Capital Contribution Balance” means, for the Members, the cumulative Capital

2


--------------------------------------------------------------------------------


Contributions of that Member less the cumulative distributions to that Member in
return thereof pursuant to Sections 6.1.

“Capital Transaction” means any transaction pursuant to which (i) the Company
sells all or substantially all of the Property; or (ii) the Company obtains
permanent mortgage financing with a term of five (5) years or more secured by
all or substantially all of the Property.  It is expressly agreed that any
mezzanine loan financing, any revolving credit loan, line of credit loan, or
similar lending arrangement made by the Company shall not be considered a
Capital Transaction.

“Cash Needs” has the meaning set forth in Section 3.3(a).

“Certificate” means the Certificate of Formation of the Company.

“Code” means the Internal Revenue Code of 1986 as it may be amended or revised
from time to time, or any provision of succeeding law.

“Company” means Behringer Harvard Cordillera, LLC, a Delaware limited liability
company.

“Company Minimum Gain” has the meaning set forth in Section 1.704-2(d) of the
Regulations.  Subject to the foregoing, Company Minimum Gain shall equal the
amount of gain, if any, which would be recognized by the Company with respect to
each nonrecourse liability of the Company (or Property owner) if the Company
were to Transfer the Company property (or the Property owner were to Transfer
the Property owner property) which is subject to such nonrecourse liability in
full satisfaction thereof.

“Company Percentage” means initially (a) eighty-five percent (85%) as to BH
Investor, and (b) fifteen percent (15%) as to CP Investor, subject to adjustment
in accordance with the terms of this Agreement.

“Company Vote” shall mean a vote of the Members.  A Company Vote may be
conducted at a meeting of the Members, which meeting may take place by means of
telephone conference, video conference or similar communications equipment by
means of which all Persons participating therein can hear each other. 
Alternatively, a Company Vote may be conducted by notice sent by one of the
Members, which notice shall set forth the matter with respect to which the
Company Vote is to be made.  If a written consent or consents setting forth the
matter to be determined is signed by a Majority in Interest of the Members,
Approval by Company Vote shall be deemed to have been obtained with respect to
such matter.

“Depreciation” means, with regard to any Company asset for any fiscal year or
other period, the depreciation, depletion or amortization, as the case may be,
allowed or allowable for federal income tax purposes; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.

“Developer” means TP Cordillera, LLC a Delaware limited liability company.

“Development Agreements” means the Hotel Development Agreement and the
Fractional Development Agreement.

“Development Budget” means the budget for construction of the Improvements and
the

3


--------------------------------------------------------------------------------


development of the Hotel prepared by the CP Investor and approved by the BH
Investor and setting forth the estimated capital and operating expenses of the
Company for the then current or immediately succeeding calendar year and for
each month and each calendar quarter of such calendar year, in such detail as
determined by the Members.

“Development Property” means the Fractional Land and the Raw Land.

“Distributable Cash” means all cash, revenues, and funds received by the
Company, and any amounts released from Reserves to the extent the Members
through approval of the Operating Budgets deem that the amount released is no
longer required to be retained in Reserves, less the sum of the following to the
extent paid or set aside by the Company: (a) all principal and interest payments
on indebtedness of the Company and all other sums paid to lenders; (b) all cash
expenditures incurred incident to the normal operation of the Company business;
(c) such amounts as may be added to Reserves as the Members through approval of
the Operating Budgets deem reasonably necessary to the proper operation of the
Company’s business.

“Fractional Development Agreement” means a Development Agreement by and between
the Company and Developer providing for performance by Developer of development
services with respect to the Fractionals as set forth in the Fractional
Development Agreement and payment by the Company of a development fee to
Developer, to be entered into on behalf of the Company, in accordance with the
provisions of Section 4.9(b) hereof.

“Fractional Land” means that certain tract of land of approximately three (3)
acres that will be subdivided from the Hotel & Spa land on which fractional
units are anticipated to be developed.

“Fractional Management Agreement” means a Sales and Management Agreement between
Behringer Harvard Residences at Cordillera, LLC, a Delaware limited liability
company and Fractional Manager of sales and management services with respect to
the Fractionals and the Raw Land as set forth in the Fractional Management
Agreement.

“Fractional Manager” means TP Cordillera, LLC, a Delaware limited liability
company.

“Fractionals” means those certain fractional units that are anticipated to be
developed on the Fractional Land and potentially on the Raw Land.

“Gross Asset Value” means, except as set forth below, the adjusted basis of an
asset for federal income tax purposes:


(A)                                  THE INITIAL GROSS ASSET VALUE OF ANY ASSET
CONTRIBUTED BY A MEMBER TO THE COMPANY SHALL BE THE GROSS FAIR MARKET VALUE OF
SUCH ASSET AT THE TIME OF CONTRIBUTION, AS DETERMINED BY THE BH INVESTOR
(SUBJECT TO APPROVAL BY COMPANY VOTE);


(B)                                 THE GROSS ASSET VALUE OF ALL COMPANY ASSETS
SHALL BE ADJUSTED TO EQUAL THEIR RESPECTIVE GROSS FAIR MARKET VALUES, AS
DETERMINED BY THE BH INVESTOR (SUBJECT TO APPROVAL BY COMPANY VOTE), AS OF THE
FOLLOWING TIMES: (I) THE ACQUISITION OF AN ADDITIONAL INTEREST IN THE COMPANY BY
ANY NEW OR EXISTING MEMBERS IN EXCHANGE FOR MORE THAN A DE MINIMIS CAPITAL
CONTRIBUTION AND ANY SUCH OTHER TIME AS THE BH INVESTOR REASONABLY DETERMINES
THAT SUCH ADJUSTMENT IS NECESSARY OR APPROPRIATE TO REFLECT THE RELATIVE
ECONOMIC INTEREST OF THE MEMBERS IN THE COMPANY; (II) THE DISTRIBUTION BY THE
COMPANY TO A MEMBER OF MORE THAN A DE MINIMIS AMOUNT OF COMPANY PROPERTY AS
CONSIDERATION FOR AN INTEREST IN THE COMPANY AND ANY SUCH OTHER TIME AS THE BH
INVESTOR REASONABLY DETERMINES THAT SUCH ADJUSTMENT IS NECESSARY OR APPROPRIATE
TO REFLECT THE RELATIVE ECONOMIC INTERESTS OF THE MEMBERS IN THE COMPANY; AND

4


--------------------------------------------------------------------------------



(III) THE LIQUIDATION OF THE COMPANY WITHIN THE MEANING OF REGULATIONS SECTION
1.704-1(B)(2)(II)(G);


(C)                                  THE GROSS ASSET VALUE OF ANY COMPANY ASSET
DISTRIBUTED TO ANY MEMBER SHALL BE THE GROSS FAIR MARKET VALUE OF SUCH ASSET ON
THE DATE OF DISTRIBUTION, AS DETERMINED BY THE BH INVESTOR (SUBJECT TO APPROVAL
BY COMPANY VOTE); AND


(D)                                 THE GROSS ASSET VALUES OF COMPANY ASSETS
SHALL BE INCREASED OR DECREASED TO REFLECT ANY ADJUSTMENTS TO THE ADJUSTED BASIS
OF SUCH ASSETS PURSUANT TO CODE SECTION 734(B) OR CODE SECTION 743(B) AS
DETERMINED BY THE BH INVESTOR (SUBJECT TO APPROVAL BY COMPANY VOTE), BUT ONLY TO
THE EXTENT THAT SUCH ADJUSTMENTS ARE TAKEN INTO ACCOUNT IN DETERMINING CAPITAL
ACCOUNTS PURSUANT TO SECTION 1.704-1(B)(2)(IV)(M) OF THE REGULATIONS; PROVIDED,
HOWEVER, THAT GROSS ASSET VALUES SHALL NOT BE ADJUSTED PURSUANT TO THIS
SUBSECTION (D) TO THE EXTENT THE BH INVESTOR DETERMINES THAT AN ADJUSTMENT
PURSUANT TO SUBSECTION (B) HEREOF IS NECESSARY OR APPROPRIATE IN CONNECTION WITH
A TRANSACTION THAT WOULD OTHERWISE RESULT IN AN ADJUSTMENT PURSUANT THIS
SUBSECTION (D).


(E)                                  AFTER THE GROSS ASSET VALUE OF AN ASSET HAS
BEEN DETERMINED OR ADJUSTED PURSUANT TO SUBSECTIONS (A), (B), OR (D) HEREOF,
GROSS ASSET VALUE WILL BE ADJUSTED BY THE DEPRECIATION TAKEN INTO ACCOUNT WITH
RESPECT TO THE ASSET FOR PURPOSES OF COMPUTING PROFITS OR LOSSES.  IF THE GROSS
ASSET VALUE OF AN ASSET HAS BEEN DETERMINED OR ADJUSTED PURSUANT TO SUBSECTIONS
(A), (B), (C) OR (D) OF THIS PROVISION, SUCH GROSS ASSET VALUE SHALL THEREAFTER
BE COMPUTED IN ACCORDANCE WITH SECTION 1.704-1(B)(2)(IV) OF THE REGULATIONS.


(F)                                    AT NO TIME SHALL THE GROSS ASSET VALUE OF
ALL OF THE COMPANY ASSETS EXCEED THE TOTAL INVESTMENT OF DEBT AND EQUITY IN THE
COMPANY.

“Hotel” means The Lodge and Spa at Cordillera located at 2205 Cordillera Way,
Edwards, Colorado.

“Hotel Development Agreement” means a Development Agreement by and between the
Company and Developer providing for the performance by Developer of development
services with respect to the Hotel (as defined below) as set forth in the Hotel
Development Agreement and payment by the Company of a development fee to
Developer, to be entered into on behalf of the Company, in accordance with the
provisions of Section 4.9(a) hereof.

“Hotel Management Agreement” means a Management Agreement between the Tenant and
Hotel Manager providing for the performance by Hotel Manager of management
services with respect to the Hotel.

“Hotel Manager” means RockResorts International, LLC, a Delaware limited
liability company or such other manager approved by the Members.

“Hotel Operating Budget” means an annual budget prepared by the Hotel Manager
and approved by the BH Investor and setting forth the estimated capital and
operating expenses of the Company for the then current or immediately succeeding
calendar year and for each month and each calendar quarter of such calendar
year, in such detail as determined by the Members.

“Improvements” means any improvements and related amenities now located or to be
constructed on the Property.

“Initial Capital Contributions” means all amounts contributed (or deemed to be
contributed) to the Company as a Capital Contribution by the Members under
Section 3.1.

5


--------------------------------------------------------------------------------


“IRR” means, as to the Members, the actual internal rate of return on the
investment in the Company made by the Members, as calculated by the Members
consistent with the example set forth on Exhibit D attached hereto on a
compounded monthly basis (calculated on a 30-day month) taking into
consideration the timing and amount of the Capital Contributions made by the
Members, as well as the timing and amount of all distributions received as a
result of such investment.  If there is a variance in the result of the
calculation between the Members, then the value calculated by BH Investor shall
control in the absence of manifest error.  For purposes of calculating the IRR,
all Property owned by the Company shall be treated as a single investment and
the income from the Property owned by the Company shall be treated as from a
single source.  For purposes of calculating the IRR, the Capital Contributions
made by the Members shall be deemed invested on the first day of the month in
which made, if made on or before the fifteenth (15th) day of such month, and on
the first day of the following month, if made after the fifteenth (15th) day of
such month.  For purposes of calculating the IRR, all distributions shall be
deemed to have been made by the Company on the first day of the month, if paid
on or before the fifteenth (15th) day of such month, and on the first day of the
following month, if made after the fifteenth (15th) day of such month.

“Lease” means the Lease between the Company, as lessor and Behringer Harvard
Residences at Cordillera, LLC, as tenant providing for the lease of the Hotel.

“Major Decision” has the meaning set forth in Section 4.2 of this Agreement.

“Majority in Interest” shall mean Members owning more than fifty percent (50%)
of the Company Percentages.

“Management Agreements” means the Hotel Management Agreement and the Fractional
Management Agreement.

“Members” means each of BH Investor and CP Investor, and any other Person that
is admitted as a member in the Company pursuant to the provisions of Article
VIII, and “Members” means collectively all of such Members.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability.

“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.

“Member Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(i)
of the Regulations.  Subject to the foregoing, the amount of Member Nonrecourse
Deductions with respect to a Member Nonrecourse Debt for a Company fiscal year
equals the excess, if any, of the net increase, if any, in the amount of Member
Minimum Gain attributable to such Member Nonrecourse Debt during that fiscal
year over the aggregate amount of any distribution during that fiscal year to
the Member that bears the economic risk of loss for such Member Nonrecourse Debt
to the extent such distributions are from the proceeds of such Member
Nonrecourse Debt and are allocable to an increase in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Section 1.704-2(i) of the Regulations.

“Net Cash Flow” means, for any period, the excess of (i) revenues for such
period, over (ii) expenses for such period.

6


--------------------------------------------------------------------------------


“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.  Subject to the preceding sentence, the amount of
Nonrecourse Deductions for a Company fiscal year equals the excess, if any, of
the net increase, if any, in the amount of Company Minimum Gain during the
fiscal year (determined under Section 1.704-2(d) of the Regulations) over the
aggregate amount of any distributions during the fiscal year of proceeds of a
Nonrecourse Liability that are allocable to an increase in Company Minimum Gain
(determined under Section 1.704-2(h) of the Regulations).

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

“Operating Budgets” means the Development Budget and the Hotel Operating Budget.

“Operating Expenses” means all the cash expenditures made or required to be made
by the Company in connection with the operation of the Company in the ordinary
course of business, including without limitation, cash expenditures made or
required to be made by the Company in connection with the development,
ownership, management, improvement, operation, maintenance, financing and upkeep
of the Property, as well as debt service (principal and interest) and capital
expenditures of the Company; provided, however, Operating Expenses shall not
include (a) any overhead or general administrative costs or expenses of the
Members or salaries or other compensation paid to its employees, officers,
directors or shareholders (unless specifically provided for in this Agreement);
(b) any expenditures paid or payable from cash Reserves of the Company (provided
that to the extent any capital expenditures are made in excess of any such
Reserves established for such capital expenditures, such excess amounts shall be
included as an Operating Expense); and (c) non-cash items such as depreciation
and amortization.

“Partially Adjusted Capital Accounts” means, with respect to any Member as of an
Adjustment Date, the Capital Account of such Member as of the beginning of the
fiscal year ending on such Adjustment Date (where such Capital Account does not
reflect such Member’s share of either cumulative Member Minimum Gain or
cumulative Company Minimum Gain), after giving effect to all allocations of
items of income, gain, loss or deduction not included in Profits and Losses and
all Capital Contributions and distributions during such period, but before
giving effect to any allocations of Profits or Losses for such period pursuant
to Section 7.1 hereof, increased by (a) such Member’s share of Company Minimum
Gain as of the end of such fiscal year, and (b) such Member’s share of Member’s
Minimum Gain as of the end of such fiscal year.

“Person” means any individual or entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits, and, unless the context otherwise requires, the
singular shall include the plural, and the masculine gender shall include the
feminine and the neuter and vice versa.

“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:


(A)                                  ANY INCOME OF THE COMPANY THAT IS EXEMPT
FROM FEDERAL INCOME TAX AND NOT OTHERWISE TAKEN INTO ACCOUNT IN COMPUTING
PROFITS AND LOSSES PURSUANT TO THIS SUBSECTION (A) SHALL BE ADDED TO SUCH
TAXABLE INCOME OR LOSS;

7


--------------------------------------------------------------------------------



(B)                                 ANY EXPENDITURE OF THE COMPANY DESCRIBED IN
CODE SECTION 705(A)(2)(B) OR TREATED AS CODE SECTION 705(A)(2)(B) EXPENDITURES
PURSUANT TO REGULATIONS SECTION 1.704(B)(2)(IV)(I), AND NOT OTHERWISE TAKEN INTO
ACCOUNT IN COMPUTING PROFITS OR LOSSES PURSUANT TO THIS SUBSECTION (B) SHALL BE
SUBTRACTED FROM SUCH TAXABLE INCOME OR LOSS;


(C)                                  IN THE EVENT THE GROSS ASSET VALUE OF ANY
OF THE COMPANY ASSETS IS ADJUSTED PURSUANT TO SUBSECTIONS (B) OR (C) OF THE
DEFINITION OF GROSS ASSET VALUE, THE AMOUNT OF SUCH ADJUSTMENT SHALL BE TAKEN
INTO ACCOUNT AS GAIN OR LOSS FROM THE DISPOSITION OF SUCH ASSET FOR PURPOSES OF
COMPUTING PROFITS OR LOSSES;


(D)                                 GAIN OR LOSS RESULTING FROM ANY DISPOSITION
OF COMPANY ASSETS WITH RESPECT TO WHICH GAIN OR LOSS IS RECOGNIZED FOR FEDERAL
INCOME TAX PURPOSES SHALL BE COMPUTED BY REFERENCE TO THE GROSS ASSET VALUE OF
THE PROPERTY DISPOSED OF, NOTWITHSTANDING THAT THE ADJUSTED TAX BASIS OF SUCH
PROPERTY DIFFERS FROM ITS GROSS ASSET VALUE;


(E)                                  IN LIEU OF THE DEPRECIATION, AMORTIZATION
AND OTHER COST RECOVERY DEDUCTIONS TAKEN INTO ACCOUNT IN COMPUTING SUCH TAXABLE
INCOME OR LOSS, THERE SHALL BE TAKEN INTO ACCOUNT DEPRECIATION COMPUTED IN
ACCORDANCE WITH SECTION 1.704-1(B)(2)(IV)(G) OF THE REGULATIONS FOR SUCH FISCAL
YEAR OR OTHER PERIOD; AND


(F)                                    NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, ANY ITEMS WHICH ARE SPECIALLY ALLOCATED PURSUANT TO SECTIONS
7.3(A), 7.3(B), 7.3(C), 7.3(D), 7.3(E) AND 7.3(F) SHALL NOT BE TAKEN INTO
ACCOUNT IN COMPUTING PROFITS OR LOSSES.

“Property” means those tracts of land (and all rights and appurtenances incident
thereto) described in Exhibit A attached hereto and all Improvements located, or
to be constructed, or developed thereon including, but not limited to, the
existing 56-room lodge, approximately 20,000 square feet of spa/fitness center
space, approximately 3,000 square feet of meeting/banquet space, 2 restaurants,
in place entitlements to add 19 units to the existing lodge, a ski in / ski out
condo at the Strawberry Park Beaver Creek lift, approximately 90 daily deeded
tee times at 3 area country clubs, options to purchase, with the approval of
club members, 20 country club memberships that may be fractionalized, and an
adjacent undeveloped 23.2-acre tract fully entitled for 45 residential units and
38,000 square feet of commercial office space.

“Raw Land” means that certain 23.2-acre tract with entitlements for 45
residential units and 38,000 square feet of commercial office space.

“Regulations” means the federal income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“REIT” means a real estate investment trust as such term is defined in Section
856 of the Code.

“Reserves” means funds set aside or amounts allocated to reserves for working
capital, taxes, insurance, debt service or other costs and expenses incident to
the ownership, development and operation of the Property.  The amount of funds
to be set aside in Reserves shall be determined by the Members pursuant to the
approval of the Operating Budgets.

“Target Account” means, with respect to any Member as of any Adjustment Date, a
balance (which may be positive or negative) equal to the hypothetical amount
that such Member would

8


--------------------------------------------------------------------------------


receive upon the liquidation of the Company, assuming that (a) all assets of the
Company were sold for an amount equal to their respective Gross Asset Values,
(b) all liabilities of the Company became due and were satisfied in accordance
with their terms (limited with respect to each non-recourse liability, to the
Gross Asset Value of the asset securing such liability), and (c) all net assets
of the Company were distributed pursuant to Section 6.1 hereof, computed after
the Capital Contributions have been made for the period ending on such
Adjustment Date.  The Members (subject to Approval by Company Vote) shall
determine Gross Asset Value as of each Adjustment Date.

“Tenant” means that certain Tenant under the Lease dated as of the date of this
Agreement between the Company as Lessor and Behringer Harvard Residences at
Cordillera, LLC as Lessee.

“Transfer” means, with respect to a particular property, right or interest, the
assignment, sale, transfer, pledge, disposition, hypothecation, mortgage, pledge
or the grant of a lien or security interest in such right or interest (or any
part thereof), whether voluntarily, involuntarily or by operation of law, and
whether for consideration or no consideration.


ARTICLE II.


MEMBERS


2.1                               MEMBERS.  THE NAMES AND ADDRESSES OF THE
MEMBERS ARE AS FOLLOWS:

Name

 

Address

 

 

 

Behringer Harvard Cordillera Investor, LLC

 

15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attn: Chief Legal Officer

 

 

 

Cordillera Partners, LLC

 

260 Townsend Street, 7th Floor
San Francisco, California 94107-1790

 


ARTICLE III.


CAPITAL


3.1                               INITIAL CAPITAL CONTRIBUTIONS.  THE MEMBERS
SHALL EACH MAKE AN INITIAL CAPITAL CONTRIBUTION TO THE COMPANY OF CASH AND/OR
PROPERTY IN THE AMOUNT SET FORTH ON EXHIBIT B ATTACHED HERETO AND MADE A PART
HEREOF (IT BEING AGREED THAT TIME IS OF THE ESSENCE WITH RESPECT TO THE MAKING
OF SUCH INITIAL CAPITAL CONTRIBUTIONS).


3.2                               ADDITIONAL SCHEDULED CAPITAL CONTRIBUTIONS. 
AFTER THE INITIAL CAPITAL CONTRIBUTIONS ARE MADE, THE PARTIES AGREE THAT
ADDITIONAL FUNDS WILL BE NECESSARY PURSUANT TO THE DEVELOPMENT BUDGET AND THE
PARTIES AGREE THAT EACH PARTY WILL MAKE ADDITIONAL SCHEDULED CAPITAL
CONTRIBUTIONS IN THE AMOUNTS SET FORTH IN THE DEVELOPMENT BUDGET SET FORTH IN
THE HOTEL DEVELOPMENT AGREEMENT.


3.3                               ADDITIONAL CAPITAL CONTRIBUTIONS.


(A)                                  IF AT ANY TIME THE BH INVESTOR DETERMINES
(UP TO AN AGGREGATE AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00) ON A PRO RATA
BASIS ACCORDING TO EACH MEMBER’S COMPANY PERCENTAGE AND PURSUANT TO ONE OR MORE
REQUESTS) OR FOR ANY AMOUNT OVER ONE MILLION DOLLARS ($1,000,000.00) IN THE

9


--------------------------------------------------------------------------------



AGGREGATE THE MEMBERS DETERMINE PURSUANT TO SECTION 4.2 HEREIN THAT THE COMPANY
REQUIRES (OR WILL REQUIRE) ADDITIONAL FUNDS FOR ANY PURPOSE (“CASH NEEDS”), THEN
THE BH INVESTOR SHALL USE REASONABLE EFFORTS TO SECURE THIRD PARTY OR MEMBER
LOANS TO FULFILL SUCH CASH NEEDS.  IF SUCH EFFORTS TO SECURE THIRD PARTY OR
MEMBER LOANS ARE UNSUCCESSFUL, THE BH INVESTOR MAY SEND THE MEMBERS WRITTEN
NOTICE (“ADDITIONAL CAPITAL NOTICE”) REQUESTING THAT THE MEMBERS CONTRIBUTE IN
CASH SUCH AMOUNTS AS ARE NECESSARY TO SATISFY SUCH CASH NEEDS AND DESCRIBING THE
PURPOSE FOR WHICH THE FUNDS ARE NEEDED.  IF SO REQUESTED, EACH MEMBER SHALL BE
OBLIGATED TO MAKE AN ADDITIONAL CAPITAL CONTRIBUTION EQUAL TO THE PRODUCT OF ITS
COMPANY PERCENTAGE AND THE AMOUNT OF THE CASH NEEDS.  THE TIME FOR THE PAYMENT
OF ANY ADDITIONAL CAPITAL CONTRIBUTION TO THE COMPANY SHALL BE DETERMINED BY THE
BH INVESTOR, BUT SHALL IN NO EVENT BE LESS THAN TEN (10) DAYS AFTER THE DELIVERY
OF THE ADDITIONAL CAPITAL NOTICE.


(B)                                 IF A MEMBER FAILS TO TIMELY CONTRIBUTE ALL
OR ANY PORTION OF ANY ADDITIONAL CAPITAL CONTRIBUTION REQUIRED OF SUCH MEMBER,
THEN SUCH MEMBER SHALL BE CONSIDERED A “DELINQUENT MEMBER.”  THE COMPANY MAY,
UPON NOTICE TO A DELINQUENT MEMBER, EXERCISE THE FOLLOWING REMEDIES:

(I)                                     PERMIT THE NON-DELINQUENT MEMBER(S) TO
ADVANCE THAT PORTION OF THE ADDITIONAL CAPITAL CONTRIBUTION THAT IS IN DEFAULT
AS A LOAN (A “DEFAULT LOAN”) WITH THE FOLLOWING RESULTS: (A) THE SUM THUS
ADVANCED SHALL CONSTITUTE A LOAN TO THE DELINQUENT MEMBER FOR WHICH THE
DELINQUENT MEMBER WILL PLEDGE ITS INTERESTS IN THE COMPANY AS SECURITY FOR SUCH
LOAN; (B) SUCH LOAN AND ALL ACCRUED UNPAID INTEREST THEREON SHALL BE DUE ON
DEMAND, OR IF NO DEMAND IS MADE, TWELVE (12) MONTHS AFTER SUCH ADVANCE IS MADE;
(C) THE LOAN SHALL BEAR INTEREST AT THE LESSER OF TWELVE PERCENT (12%) PER ANNUM
OR THE HIGHEST RATE PERMITTED BY APPLICABLE LAW, FROM THE DATE MADE UNTIL THE
DATE FULLY REPAID COMPOUNDING MONTHLY; (D) ALL COMPANY DISTRIBUTIONS AND OTHER
PAYMENTS THAT OTHERWISE WOULD BE MADE TO THE DELINQUENT MEMBER (WHETHER BEFORE
OR AFTER DISSOLUTION OF THE COMPANY) UNDER THIS AGREEMENT (INCLUDING THOSE UNDER
ARTICLE 6) SHALL BE PAID TO THE NON-DELINQUENT MEMBER UNTIL THE LOAN AND ALL
INTEREST ACCRUED THEREON IS PAID IN FULL (WITH ALL SUCH PAYMENTS BEING APPLIED
FIRST TO ACCRUED AND UNPAID INTEREST AND THEN TO PRINCIPAL AND BEING DEEMED TO
BE A DISTRIBUTION OR PAYMENT (AS MAY APPLY) TO THE DELINQUENT MEMBER, AND, IN
TURN, A PAYMENT BY THE DELINQUENT MEMBER WITH RESPECT TO THE LOAN FROM THE
NON-DELINQUENT MEMBER); AND (E) THE NON-DELINQUENT MEMBER MAY, IN ADDITION TO
THE OTHER RIGHTS GRANTED HEREIN, TAKE SUCH ACTION AS THE NON-DELINQUENT MEMBER
MAY DEEM APPROPRIATE TO OBTAIN PAYMENT OF THE LOAN AT THE EXPENSE OF THE
DELINQUENT MEMBER; OR

(II)                                  PERMIT THE NON-DELINQUENT MEMBER TO
CONTRIBUTE THAT PORTION OF THE ADDITIONAL CAPITAL CONTRIBUTION THAT IS IN
DEFAULT AS AN ADDITIONAL CAPITAL CONTRIBUTION MADE BY THE NON-DELINQUENT MEMBER,
IN WHICH CASE THE NON-DELINQUENT MEMBER SHALL HAVE ITS COMPANY PERCENTAGE
INCREASED AND THE DELINQUENT MEMBER SHALL HAVE ITS COMPANY PERCENTAGE DECREASED
IN THE FOLLOWING MANNER: (A) THE COMPANY PERCENTAGE OF THE NON-DELINQUENT MEMBER
IMMEDIATELY FOLLOWING SUCH ADDITIONAL CAPITAL CONTRIBUTIONS SHALL BE INCREASED
BY AN AMOUNT EQUAL TO ONE HUNDRED FIFTY PERCENT (150%) X A/B, WHERE ‘A’ EQUALS
THE AMOUNT THE NON-DELINQUENT MEMBER CONTRIBUTED IN RESPECT OF THE DELINQUENT
MEMBER’S REQUIRED ADDITIONAL CAPITAL CONTRIBUTION, AND ‘B’ EQUALS THE SUM OF ALL
UNRETURNED CAPITAL CONTRIBUTIONS PREVIOUSLY MADE TO THE COMPANY BY ALL MEMBERS
AFTER GIVING EFFECT TO THE AMOUNTS ADVANCED UNDER THIS SECTION 3.3(B)(II) ON
BEHALF OF THE DELINQUENT MEMBER; AND (B) THE COMPANY PERCENTAGE OF THE
DELINQUENT MEMBER SHALL BE DECREASED BY THE INCREASE OF THE NON-DELINQUENT
MEMBER’S COMPANY PERCENTAGE.  AN EXAMPLE OF THE OPERATION OF THIS SECTION
3.3(B)(II) IS SET FORTH IN EXHIBIT C ATTACHED HERETO.


(C)                                  THE EXERCISE BY THE COMPANY OF THE REMEDIES
SET FORTH IN SECTION 3.3(B) ABOVE SHALL BE DETERMINED BY THE NON-DELINQUENT
MEMBERS IN THEIR SOLE DISCRETION AND NOT BY ANY DELINQUENT MEMBER.


(D)                                 WITH RESPECT TO ANY EFFORTS BY THE BH
INVESTOR TO OBTAIN LOANS TO THE COMPANY

10


--------------------------------------------------------------------------------



FROM A THIRD PARTY OR A MEMBER, THE FINANCING TERMS MUST BE SUBSTANTIALLY
SIMILAR TO (OR MORE FAVORABLE THAN) LOANS WHICH THE COMPANY COULD OBTAIN ON A
COMPETITIVE ARMS-LENGTH BASIS.  IF THE BH INVESTOR IS UNABLE TO DETERMINE
WHETHER THE FINANCING TERMS ARE COMPETITIVE ON AN ARMS-LENGTH BASIS, THE BH
INVESTOR MAY SEEK AND RELY UPON THE ADVICE OF AN INDEPENDENT EXPERT IN
FINANCING.  IF ANY MEMBER MAKES ANY LOAN OR LOANS TO THE COMPANY OR ADVANCES
MONEY ON ITS BEHALF, THE AMOUNT OF ANY LOAN OR ADVANCE SHALL NOT BE TREATED AS A
CAPITAL CONTRIBUTION BUT SHALL BE TREATED AS A DEBT DUE FROM THE COMPANY TO SUCH
MEMBER.

Any Default Loan made by a non-Delinquent Member hereunder may be assigned by
such non-Delinquent Member to an Affiliate of the non-Delinquent Member and such
Affiliate shall have the right to exercise any and all rights granted to the
non-Delinquent Member hereunder with respect to such Default Loan.  The Partners
agree that in the event that the BH Investor shall make a Default Loan
hereunder, the BH Investor may structure the loan with such terms (including, if
necessary, structuring the Default Loan as a loan to the Company or structuring
the Default Loan so that it complies with the requirements of Revenue Procedure
2003-65, I.R.B. 2003-32) as may be required to ensure that BH REIT will not be
treated as holding securities having a value of more than ten percent (10%) of
the total voting power or the total value of any one issuer for purposes of Code
Section 856(c)(4).

3.4                               Bridge Financing.  BH Investor shall make a
loan to the Company (the “Acquisition Loan”) in the amount of seventy-five
percent (75%) of the acquisition price of the Project as set forth in that
certain Agreement of Purchase and Sale and Joint Escrow Instructions by and
between Colorado Hotel Holding, LLC, Cordillera Lodge & Spa, LLC, Colorado Hotel
Operator, Inc., and Cordillera Land, LLC, and Cordillera Partners, LLC, as
amended, at an interest rate of nine percent (9%) to be used solely in
connection with the acquisition of the Project which loan shall be secured by
the Property.  The Members agree that permanent third party financing shall be
obtained as soon as is commercially reasonable (which shall be no later than six
months after the acquisition of the Property) and the Acquisition Loan shall be
repaid to BH Investor along with any accrued interest out of the proceeds of
such financing.  In connection with such permanent financing, the Members
acknowledge that this Agreement may be amended to include customary and
reasonable special purpose entity provisions required by lender provided that no
such changes will result in a change in the relative economic position between
the parties as set forth in this Agreement.

3.5                               Capital Accounts.  The Company shall establish
and maintain on its books and records for each Member a capital account
(collectively the “Capital Accounts”) in accordance with Section
1.704-1(b)(2)(iv) of the Regulations.  Subject to the foregoing, each Member’s
Capital Account generally shall be:

(a)                                  increased by (i) the amount of money
contributed by such Member to the Company, including Company liabilities assumed
by such Member; (ii) the fair market value of property (net of liabilities
securing such property that the Company has assumed, or taken subject to, under
Section 752 of the Code), or other consideration contributed by such Member to
the Company; and (iii) allocations to such Member of Net Profits (and items
thereof, including certain tax exempt income) and income and gain described in
Section 1.704-1(b)(2)(iv)(g) of the Regulations; and

(b)                                 decreased by (i) the amount of money
distributed to such Member by the Company, including such Member’s individual
liabilities assumed by the Company; (ii) the fair market value of all property
distributed to such Member by the Company (net of liabilities that such Member
is considered to assume or take subject to under Section 752 of the Code); and
(iii) allocations to such Member of Net Losses and deductions, including
expenses described in Section 705(a)(2)(B) of the Code which are not deductible
for tax purposes.

3.6                               Interest on and Withdrawal of Capital
Contributions.  The Members shall not be

11


--------------------------------------------------------------------------------


entitled to receive any interest on Capital Contributions, nor shall the Members
be entitled to withdraw or otherwise receive a return of their Capital
Contributions from the Company, except pursuant to the terms and conditions of
this Agreement.  No Member shall be required to contribute or lend any cash or
property to the Company to enable the Company to return any Member’s Capital
Contributions.


3.7                               RESIGNATION; REDEMPTION.  EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED BY THIS AGREEMENT, NO MEMBER MAY RESIGN OR WITHDRAW FROM THE
COMPANY WITHOUT APPROVAL BY COMPANY VOTE.  A MEMBER’S INTEREST IN THE COMPANY
MAY NOT BE REDEEMED OR PURCHASED BY THE COMPANY WITHOUT PRIOR APPROVAL BY
COMPANY VOTE.


3.8                               TRANSFERS.  IF ANY INTEREST IN THE COMPANY IS
TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE TRANSFEREE WILL
SUCCEED TO THE CAPITAL ACCOUNT OF THE TRANSFEROR TO THE EXTENT IT RELATES TO THE
TRANSFERRED INTEREST.


ARTICLE IV.


MANAGEMENT


4.1                               GENERAL POWERS OF THE MEMBERS.  EXCEPT AS
PROVIDED IN SECTION 4.2 HEREOF, THE DAY-TO-DAY ADMINISTRATIVE MANAGEMENT OF THE
COMPANY AND THE IMPLEMENTATION OF THE POLICY AND DECISIONS OF THE COMPANY (AS
APPROVED BY APPROVAL BY COMPANY VOTE) SHALL REST WITH THE MEMBER HOLDING THE
MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES, WHICH SHALL HAVE ALL THE RIGHTS
AND POWERS AS ARE NECESSARY, ADVISABLE OR CONVENIENT TO THE MANAGEMENT OF THE
BUSINESS AND AFFAIRS OF THE COMPANY, SUBJECT TO THE LIMITATIONS CONTAINED
HEREIN, INCLUDING THOSE MATTERS DESCRIBED IN SECTION 4.2 BELOW.  THE MEMBERS
SHALL EXERCISE SOUND BUSINESS JUDGMENT IN MANAGING THE AFFAIRS OF THE COMPANY. 
NOTWITHSTANDING ANYTHING SET FORTH TO THE CONTRARY IN THIS AGREEMENT, THE MEMBER
HOLDING THE MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES SHALL BE THE ONLY
MEMBER ENTITLED TO BIND THE COMPANY AND ENTER INTO AGREEMENTS AND SIGN ON THE
COMPANY’S BEHALF.  NOTWITHSTANDING THE FOREGOING, THE MEMBER HOLDING THE
MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES MAY GIVE EXPRESS WRITTEN
AUTHORIZATION, IN ITS SOLE DISCRETION, TO THE OTHER MEMBER, DELEGATING THE
AUTHORITY TO SIGN ON THE COMPANY’S BEHALF.  IN ADDITION, THE MEMBER HOLDING THE
MAJORITY IN INTEREST HEREBY APPROVES OF THE DELEGATION OF CERTAIN ADMINISTRATIVE
RIGHTS TO CP INVESTOR THROUGH THE APPROVAL PROCESS OF THE DEVELOPMENT BUDGET AND
BUSINESS PLAN, AS SET FORTH IN THE HOTEL DEVELOPMENT AGREEMENT.  IN ADDITION,
SUBJECT TO THE PROVISIONS OF SECTION 4.2 BELOW, NO MEMBER (OTHER THAN A MEMBER
HOLDING A MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES) MAY MAKE OR IMPLEMENT
ANY DECISION SET FORTH IN THIS AGREEMENT TO BE MADE OR IMPLEMENTED BY THE
MEMBERS OR GIVE ANY NOTICES REQUIRED TO BE GIVEN WITHOUT THE WRITTEN APPROVAL OF
THE MEMBER HOLDING THE MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES OR
PURSUANT TO APPROVAL BY COMPANY VOTE.


4.2                               MAJOR DECISIONS.  EXCEPT AS OTHERWISE PROVIDED
IN SECTION 4.12(A), THE MEMBER HOLDING THE MAJORITY IN INTEREST OF THE COMPANY
PERCENTAGES MUST OBTAIN THE APPROVAL OF THE OTHER MEMBER PRIOR TO IMPLEMENTING A
MAJOR DECISION (AS HEREINAFTER DEFINED).  A “MAJOR DECISION” AS USED IN THIS
AGREEMENT MEANS ANY DECISION WITH RESPECT TO THE FOLLOWING MATTERS:


(A)                                  ANY MERGER OR CONSOLIDATION OF THE COMPANY
WITH ANOTHER ENTITY;


(B)                                 ANY BORROWING BY THE COMPANY SECURED BY A
DEED OF TRUST OR LIEN AGAINST THE PROPERTY IN EXCESS OF TWO MILLION DOLLARS
($2,000,000);


(C)                                  GUARANTEE OF DEBT OF ANY OTHER PERSON;


(D)                                 CAUSING THE COMPANY TO FILE A VOLUNTARILY
BANKRUPTCY PETITION, SEEKING OR

12


--------------------------------------------------------------------------------



CONSENTING TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR, CUSTODIAN OR ANY SIMILAR OFFICIAL FOR THE COMPANY OR A SUBSTANTIAL
PORTION OF ITS ASSETS, CAUSING THE COMPANY TO FILE A PETITION OR ANSWER SEEKING
FOR ITSELF ANY REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT,
LIQUIDATION OR SIMILAR RELIEF UNDER ANY STATUTE, LAW OR REGULATION, CAUSING THE
COMPANY TO FILE AN ANSWER OR OTHER PLEADING ADMITTING OR FAILING TO CONTEST THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY PROCEEDING OF THIS
NATURE OR TO TAKE ANY ACTION IN FURTHERANCE OF THE FOREGOING;


(E)                                  CAUSING THE COMPANY TO FILE ANY LAWSUIT
INVOLVING AN AMOUNT IN DISPUTE IN EXCESS OF FIVE HUNDRED THOUSAND DOLLARS
($500,000);


(F)                                    ANY PAYMENT BY THE COMPANY OF ANY
COMPENSATION TO A MEMBER OR AN AFFILIATE OF A MEMBER, OR ANY TRANSACTION BETWEEN
THE COMPANY AND ANY MEMBER OR AFFILIATE OF A MEMBER, EXCEPT TO THE EXTENT THAT
ANY PAYMENT TO, OR TRANSACTION WITH, A MEMBER IS SET FORTH IN AN APPROVED
OPERATING BUDGET OR EXPRESSLY AUTHORIZED OR APPROVED PURSUANT TO THE TERMS OF
THIS AGREEMENT;


(G)                                 THE DEDICATION OF ANY PORTION OF THE
PROPERTY TO ANY FEDERAL, STATE OR LOCAL GOVERNMENT OR POLITICAL SUBDIVISION;


(H)                                 EXECUTING OR APPROVING ANY AGREEMENT,
ARRANGEMENT OR CONTRACT THAT IMPOSES AN OBLIGATION OR LIABILITY ON THE COMPANY
IN EXCESS OF ONE MILLION DOLLARS ($1,000,000);


(I)                                     ASSIGNING THE COMPANY’S RIGHTS IN
SPECIFIC COMPANY PROPERTY FOR OTHER THAN COMPANY PURPOSES;


(J)                                     ANY ACT WHICH WOULD MAKE IT
SUBSTANTIALLY IMPRACTICAL TO CARRY ON THE ORDINARY BUSINESS OF THE COMPANY,
OTHER THAN A TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;


(K)                                  ANY CONFESSION OF A JUDGMENT AGAINST THE
COMPANY;


(L)                                     MAKING, EXECUTING OR DELIVERING ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF THE COMPANY, OR SIGNING ANY BOND,
CONFESSION OF JUDGMENT, INDEMNITY BOND OR SURETY BOND BY OR ON BEHALF OF THE
COMPANY;


(M)                               ANY SALE OR OTHER DISPOSITION OF ANY ASSET OF
THE COMPANY HAVING A VALUE IN EXCESS OF ONE MILLION DOLLARS ($1,000,000), WITH
THE EXCEPTION OF LOTS OR FRACTIONAL INTERESTS SOLD PURSUANT TO A SALES PLAN
PREVIOUSLY APPROVED BY BH INVESTOR OR ITS AFFILIATE;


(N)                                 ANY ADMISSION OF ANY NEW MEMBER TO THE
COMPANY;


(O)                                 THE DISSOLUTION OR TERMINATION OF THE
COMPANY


(P)                                 DETERMINING WHETHER ADDITIONAL CAPITAL
CONTRIBUTIONS ARE NEEDED TO FULFILL CASH NEEDS AFTER $1,000,000 IN AGGREGATE
ADDITIONAL CAPITAL CONTRIBUTIONS HAVE BEEN MADE;


(Q)                                 APPROVING ANY AGREEMENT WHEREBY ANY SERVICE
OR ACTIVITY TO BE PERFORMED FOR THE COMPANY IS TO BE PERFORMED BY AN AFFILIATE
OF A MEMBER (EXCLUDING ANY AGREEMENTS WITH AN AFFILIATE OF BH INVESTOR IN
CONNECTION WITH SERVICES REGARDING ASSET MANAGEMENT, FINANCING AND DISPOSITION
AS CONTEMPLATED IN THIS AGREEMENT);


(R)                                    PAYMENT OF COMPENSATION TO OFFICERS;

13


--------------------------------------------------------------------------------



(S)                                  THE APPROVAL OF ANY TAX ELECTION THAT
ADVERSELY AFFECTS A MEMBER; AND


(T)                                    ANY OTHER DECISION OR ACTION WHICH BY THE
PROVISIONS OF THIS AGREEMENT IS REQUIRED TO BE AUTHORIZED BY THE MEMBERS.


4.3                               MECHANISM FOR MAJOR DECISION APPROVALS.  ALL
REQUESTS FOR APPROVALS REQUIRED UNDER SECTION 4.2 SHALL BE PROMPTLY CONSIDERED
AND ACTED UPON BY THE MEMBERS.  A RESPONSE SHALL BE GIVEN BY EACH MEMBER WITHIN
TEN (10) DAYS OF RECEIPT OF THE WRITTEN NOTICE OF THE MAJOR DECISION TO BE
APPROVED OR DISAPPROVED.  IN THE EVENT THAT A MEMBER FAILS TO EXPRESSLY APPROVE
OR DISAPPROVE OF ANY ITEM WITHIN TEN (10) DAYS OF RECEIPT OF SUCH WRITTEN
NOTICE, SUCH MEMBER SHALL BE DEEMED TO HAVE DISAPPROVED SUCH MAJOR DECISION.


4.4                               OPERATING BUDGETS.  THE COMPANY SHALL OPERATE
UNDER THE OPERATING BUDGETS WHICH SHALL BE PREPARED BY THE CP INVESTOR AND HOTEL
MANAGER AND APPROVED BY THE BH INVESTOR.  AFTER THE OPERATING BUDGETS HAVE BEEN
APPROVED BY THE BH INVESTOR, THE MEMBERS SHALL IMPLEMENT THEM ON BEHALF OF THE
COMPANY AS SET FORTH IN THE DEVELOPMENT AGREEMENT AND HOTEL MANAGEMENT AGREEMENT
AND MAY CAUSE THE COMPANY TO INCUR THE EXPENDITURES AND OBLIGATIONS AS THEREIN
PROVIDED.


4.5                               DELEGATED AUTHORITY TO MANAGEMENT.  THE MEMBER
HOLDING THE MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES MAY DELEGATE CERTAIN
OF ITS POWERS AND RESPONSIBILITIES TO THE OFFICERS OF THE COMPANY (THE
“OFFICERS”), AND IN SUCH EVENT, THE OFFICERS SHALL HAVE SUCH POWER AND AUTHORITY
SPECIFIED BY THE MEMBER HOLDING THE MAJORITY IN INTEREST OF THE COMPANY
PERCENTAGES.  THE CURRENT OFFICERS OF THE COMPANY ARE SET FORTH ON SCHEDULE
4.5.  THE MEMBER HOLDING THE MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES
SHALL APPOINT THE OFFICERS INCLUDING ANY SUCCESSORS.  ANY OFFICER APPOINTED BY
THE MEMBER HOLDING THE MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES MAY BE
REMOVED BY THE MEMBER HOLDING THE MAJORITY IN INTEREST OF THE COMPANY
PERCENTAGES WHENEVER IT DETERMINES.  NO OFFICER SHALL BE PAID ANY COMPENSATION
UNLESS APPROVED BY THE MEMBERS IN ACCORDANCE WITH SECTION 4.2 ABOVE AND SUCH
COMPENSATION SHALL BE REASONABLE, AT MARKET RATES AND SUBJECT TO INDUSTRY
STANDARD FOR THE TASKS PERFORMED.


4.6                               PAYMENT OF COSTS AND EXPENSES.  THE COMPANY
WILL BE RESPONSIBLE FOR PAYING ALL COSTS AND EXPENSES OF FORMING AND CONTINUING
THE COMPANY, CONDUCTING THE BUSINESS OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, ACCOUNTING COSTS, LEGAL EXPENSES AND OFFICE SUPPLIES.  IN THE EVENT
ANY SUCH COSTS AND EXPENSES ARE INCURRED AND PAID BY THE MEMBERS ON BEHALF OF
THE COMPANY, THEN, EXCEPT AS EXPRESSLY PROVIDED TO THE CONTRARY IN THIS
AGREEMENT, SUCH MEMBER SHALL BE ENTITLED TO BE REIMBURSED FOR SUCH PAYMENT SO
LONG AS SUCH COST OR EXPENSE WAS REASONABLY NECESSARY AND IS REASONABLE IN
AMOUNT.  THE COMPANY MAY USE THE PROCEEDS OF ANY REVENUES OF THE COMPANY TO
REIMBURSE A MEMBER FOR ANY SUCH COSTS AND EXPENSES SO PAID.


4.7                               TRANSACTIONS WITH AFFILIATES.  ANY AGREEMENT
WHEREBY ANY SERVICE OR ACTIVITY TO BE PERFORMED FOR THE COMPANY IS TO BE
PERFORMED BY AN AFFILIATE OF A MEMBER WILL BE A MAJOR DECISION GOVERNED BY
SECTION 4.2 ABOVE.  THE MEMBERS HEREBY ACKNOWLEDGE AND AGREE THAT APPROVAL BY
THE MEMBERS HAS BEEN OBTAINED WITH RESPECT TO THE HOTEL DEVELOPMENT AGREEMENT.


4.8                               NO EMPLOYEES.  THE COMPANY SHALL HAVE NO
EMPLOYEES.


4.9                               FEES PAYABLE BY THE COMPANY.


(A)                                  THE COMPANY, CONCURRENTLY WITH THE
EXECUTION OF THIS AGREEMENT, SHALL ENTER INTO THE HOTEL DEVELOPMENT AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E, WITH DEVELOPER TO PERFORM
DEVELOPMENT SERVICES IN RESPECT OF THE HOTEL, PURSUANT TO WHICH THE DEVELOPER
WILL

14


--------------------------------------------------------------------------------



RECEIVE A DEVELOPMENT FEE FROM THE COMPANY, AS MORE SPECIFICALLY SET FORTH IN
THE DEVELOPMENT AGREEMENT.


(B)                                 THE COMPANY, CONCURRENTLY WITH THE EXECUTION
OF THIS AGREEMENT, SHALL ENTER INTO THE FRACTIONAL DEVELOPMENT AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT F, WITH DEVELOPER TO PERFORM
DEVELOPMENT SERVICES IN RESPECT OF THE HOTEL, PURSUANT TO WHICH THE DEVELOPER
WILL RECEIVE A DEVELOPMENT FEE FROM THE COMPANY, AS MORE SPECIFICALLY SET FORTH
IN THE FRACTIONAL DEVELOPMENT AGREEMENT.  THE COMPANY ANTICIPATES CONVEYING THE
FRACTIONAL LAND TO BEHRINGER HARVARD RESIDENCES AT CORDILLERA, LLC AND AT SUCH
TIME THE COMPANY SHALL ASSIGN THE FRACTIONAL DEVELOPMENT AGREEMENT TO BEHRINGER
HARVARD RESIDENCES AT CORDILLERA, LLC.


(C)                                  THE COMPANY SHALL PAY TO BEHRINGER HARVARD
OPPORTUNITY ADVISORS LP, AN AFFILIATE OF BH INVESTOR (“BH ADVISORS”), AN ANNUAL
ASSET MANAGEMENT FEE (THE “ASSET MANAGEMENT FEE”).  SUCH ASSET MANAGEMENT FEE
SHALL BE .75% OF THE TOTAL AMOUNT INVESTED IN THE COMPANY AS DEBT AND EQUITY AS
DETERMINED ON FIRST DAY OF JANUARY OF EACH YEAR FOR THE FOLLOWING SIX MONTHS AND
THE FIRST DAY OF JULY OF EACH YEAR FOR THE FOLLOWING SIX MONTHS.  THE ASSET
MANAGEMENT FEE WILL BE PAYABLE IN MONTHLY INSTALLMENTS ON THE FIRST OF THE MONTH
AND SHALL BE PAYABLE FROM CASH FLOW GENERATED BY THE PROPERTY AFTER THE PAYMENT
OF ALL DEBT SERVICE, MANAGEMENT FEES AND FF&E RESERVE FUND DEPOSITS.  TO THE
EXTENT THAT PROPERTY CASH FLOWS ARE INSUFFICIENT FOR THE PAYMENTS OF THE ASSET
MANAGEMENT FEE, SUCH FEE WILL ACCRUE AND BE ADDED TO THE NEXT INSTALLMENT
PAYABLE.


(D)                                 UPON THE INITIAL LOAN FUNDING OF ANY PROJECT
FINANCING, THE COMPANY SHALL PAY TO BH ADVISORS A FEE EQUAL TO ONE PERCENT
(1.0%) OF THE LOAN AMOUNT.


(E)                                  UPON THE SALE OF THE HOTEL, AND THE RELATED
OPERATING COMPONENTS OF THE HOTEL, THE COMPANY SHALL PAY TO BH ADVISORS AND TP
CORDILLERA, LLC A FEE EQUAL TO ONE PERCENT (1.0%) OF THE GROSS SELLING PRICE, TO
BE SPLIT EQUALLY BETWEEN BH ADVISORS AND TP CORDILLERA, LLC OUT OF THE PROCEEDS
OF THE SALE.


4.10                        OTHER COMPENSATION.  EXCEPT AS PROVIDED IN THIS
AGREEMENT, NO MEMBER OR ITS AFFILIATE SHALL BE ENTITLED TO ANY COMPENSATION
UNLESS APPROVAL BY COMPANY VOTE IS OBTAINED WITH RESPECT THERETO.


4.11                        CONSTRUCTION REQUIREMENTS.  THE COMPLETION OR
RENOVATION OF IMPROVEMENTS WHICH ARE TO BE CONSTRUCTED ON THE PROPERTY SHALL BE
GUARANTEED AT THE PRICE CONTRACTED EITHER BY AN ADEQUATE COMPLETION BOND OR BY
OTHER ASSURANCES SATISFACTORY TO THE MEMBERS, WHICH ASSURANCES SHALL INCLUDE ONE
OR MORE (AT THE DISCRETION OF THE MEMBERS) OF THE FOLLOWING: (A) A WRITTEN
PERSONAL GUARANTEE OF ONE OR MORE OF THE GENERAL CONTRACTOR’S PRINCIPALS
ACCOMPANIED BY THE FINANCIAL STATEMENTS OF SUCH GUARANTOR INDICATING A
SUBSTANTIAL NET WORTH; (B) A WRITTEN FIXED PRICE CONTRACT WITH A GENERAL
CONTRACTOR THAT HAS A SUBSTANTIAL NET WORTH; (C) A RETENTION OF A REASONABLE
PORTION OF CONSTRUCTION COSTS AS A POTENTIAL OFFSET TO SUCH CONSTRUCTION COSTS
IN THE EVENT THE GENERAL CONTRACTOR DOES NOT PERFORM IN ACCORDANCE WITH THE
CONSTRUCTION CONTRACT; OR (D) A PROGRAM OF DISBURSEMENTS CONTROL WHICH PROVIDES
FOR DIRECT PAYMENTS TO SUBCONTRACTORS AND SUPPLIERS.  THE COMPANY SHALL MAKE NO
PERIODIC PROGRESS OR OTHER ADVANCE PAYMENTS TO THE GENERAL CONTRACTOR OR ANY
SUBCONTRACTOR UNLESS THE COMPANY HAS FIRST RECEIVED AN ARCHITECT’S CERTIFICATION
AS TO THE PERCENTAGE OF THE IMPROVEMENTS WHICH HAS BEEN COMPLETED AND AS TO THE
DOLLAR AMOUNT OF THE CONSTRUCTION THEN COMPLETED.


4.12                        FINANCING.


(A)                                  BH INVESTOR SHALL BE RESPONSIBLE FOR
IDENTIFYING SOURCES OF PROJECT FINANCING INCLUDING BOTH ACQUISITION AND
CONSTRUCTION FINANCING.  SUCH FINANCING WILL REQUIRE APPROVAL BY COMPANY VOTE. 
BH INVESTOR WILL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN NON-RECOURSE
FINANCING IN AMOUNTS

15


--------------------------------------------------------------------------------



OF UP TO SEVENTY TO SEVENTY-FIVE PERCENT (70-75%) OF FAIR MARKET VALUE OF THE
PROJECT AS PERMANENT FINANCING FOR THE PROJECT AND IN AMOUNTS OF UP TO SEVENTY
FIVE TO EIGHTY PERCENT (75-80%) OF FAIR MARKET VALUE OF ANY CONSTRUCTION
FINANCING.  HOWEVER, IF SUCH NON-RECOURSE FINANCING IS NOT AVAILABLE OR
COMMERCIALLY REASONABLE, BH INVESTOR AND CP INVESTOR SHALL PROVIDE GUARANTEES
FOR THEIR PRO-RATA PORTION OF THE FINANCING.  CP INVESTOR, AT ITS OPTION, IN
WRITING, MAY REQUEST THAT BH INVESTOR PROVIDE THE GUARANTEE FOR ONE HUNDRED
PERCENT (100%) OF THE DEBT INCURRED AND IN EXCHANGE, CP INVESTOR SHALL PAY TO BH
INVESTOR AN ANNUAL FEE OF ONE AND ONE-HALF PERCENT (1.5%) OF ITS PRO-RATA SHARE
OF ANY RECOURSE DEBT INCURRED BY THE COMPANY.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THAT CP INVESTOR
ELECTS NOT TO GUARANTEE ITS PRORATA SHARE OF INDEBTEDNESS OF THE PARTNERSHIP
PURSUANT TO THE PRECEDING SENTENCE, THEN SO LONG AS BH INVESTOR (OR ANY
AFFILIATE) REMAINS THE GUARANTOR OF SUCH INDEBTEDNESS: (A) THE DECISIONS
DESCRIBED IN SECTIONS 4.2(B), 4.2(H) AND 4.2(M) SHALL NOT BE MAJOR DECISIONS
REQUIRING THE APPROVAL OF EACH MEMBER BUT SHALL BE MADE BY THE MEMBER HOLDING
THE MAJORITY IN INTEREST, PROVIDED, HOWEVER, THAT AT ANY TIME THAT THE MEMBER
HOLDING THE MAJORITY IN INTEREST HAS THE RIGHT TO DECIDE ON CERTAIN MAJOR
DECISIONS AS SET FORTH HEREIN, ANY BORROWING AS SET FORTH IN SECTION 4.2(B)
SHALL BE COMMERCIALLY REASONABLE AND CONSISTENT WITH MARKET RATE AND TERM
FINANCING AND, ANY SALE OF A COMPANY ASSET AS SET FORTH IN SECTION 4.2(M) SHALL
BE MADE TO A THIRD PARTY AND ONCE AN OFFER IS RECEIVED IN CONNECTION WITH SUCH
SALE THAT IS ACCEPTABLE TO THE MEMBER HOLDING THE MAJORITY IN INTEREST, IN ITS
SOLE DISCRETION, THE MEMBER HOLDING THE MAJORITY IN INTEREST SHALL PRESENT SUCH
OFFER TO CP INVESTOR AND CP INVESTOR SHALL HAVE THREE DAYS TO DETERMINE WHETHER
IT WISHES TO PURCHASE SUCH ASSET ON THE TERMS AND CONDITIONS AND AT THE PRICE
SET FORTH IN SUCH OFFER; HOWEVER, IF CP INVESTOR DOES NOT GIVE THE MEMBER
HOLDING THE MAJORITY IN INTEREST WRITTEN NOTICE OF ITS INTENT TO PURCHASE THE
ASSET WITHIN THE THREE DAY PERIOD THEN THE MEMBER HOLDING THE MAJORITY IN
INTEREST MAY SELL THE ASSET AT A PRICE THAT IS AT LEAST 90% OF THE PRICE SET
FORTH IN THE OFFER; (B) THE MEMBER HOLDING THE MAJORITY IN INTEREST SHALL HAVE
THE SOLE RIGHT TO APPROVE ANY ADDITIONAL CAPITAL CONTRIBUTIONS, WITHOUT THE
JOINDER OF ANY OTHER MEMBER, PROVIDED, HOWEVER THAT WHILE THE MEMBER HOLDING THE
MAJORITY IN INTEREST HAS THE SOLE RIGHT, IT WILL ACT IN PRUDENT MANNER,
CONSISTENT WITH GOOD BUSINESS PRACTICE IN REAL ESTATE MANAGEMENT IN REQUESTING
SUCH ADDITIONAL CAPITAL CONTRIBUTIONS AND SUCH REQUESTS WILL BE IN AMOUNTS AND
AT TIMES REASONABLY NECESSARY TO FUND OBLIGATIONS OF THE COMPANY; AND (C) NO
OTHER MEMBER SHALL ENGAGE IN ANY ACT OR OMISSION THAT WILL CREATE OR INCREASE
THE LIABILITY OF BH INVESTOR (OR ANY AFFILIATE) UNDER ITS GUARANTY.


(B)                                 THE MEMBERS AGREE THAT REALTY FINANCIAL
RESOURCES, INC. (“RFR”) SHALL BE ENTITLED TO A ONE TIME FEE TO BE PAID BY THE
COMPANY IN THE AMOUNT OF ONE PERCENT (1.0%) OF ANY INITIAL THIRD PARTY FINANCING
THAT IS OBTAINED BY THE COMPANY FROM ANY FINANCING OFFER BROUGHT TO THE COMPANY
BY RFR FROM WEST LB AND ACCEPTED AND CLOSED ON BY THE COMPANY.  THE MEMBERS
AGREE THAT THE COMPANY IS UNDER NO OBLIGATION TO ACCEPT ANY FINANCING OFFER
PRESENTED BY RFR AND ANY FINANCING WILL BE SELECTED BY BH INVESTOR SUBJECT TO
APPROVAL BY COMPANY VOTE.  CP INVESTOR AGREES THAT SHOULD ANY CLAIM BE MADE FOR
BROKERAGE COMMISSIONS OR FINDER’S FEES BY ANY BROKER OR FINDER OTHER THAN AS
SPECIFICALLY SET FORTH HEREIN OR FOR ANY CLAIM BY RFR FOR PAYMENT IN CONNECTION
WITH THAT CERTAIN LETTER FROM RFR TO JEFF NELSEN DATED AS OF JUNE 22, 2006, OR
OTHERWISE BY RFR, CP INVESTORS WILL HOLD BH INVESTOR AND THE COMPANY FREE AND
HARMLESS FROM AND INDEMNIFY BH INVESTOR AND THE COMPANY AGAINST ANY AND ALL
LOSS, LIABILITY, COST, DAMAGE AND EXPENSE IN CONNECTION THEREWITH INCLUDING
ATTORNEY FEES AND BH INVESTOR AND THE COMPANY SHALL HAVE NO LIABILITY IN
CONNECTION WITH ANY SUCH CLAIM.


ARTICLE V.


RIGHTS AND POWERS OF MEMBERS


5.1                               LIMITATION OF LIABILITY OF MEMBERS.  THE
MEMBERS SHALL NOT BE BOUND BY, OR PERSONALLY LIABLE FOR, OBLIGATIONS OR
LIABILITIES OF THE COMPANY TO OUTSIDE THIRD PARTIES BEYOND THE AMOUNT OF THEIR
CAPITAL CONTRIBUTIONS TO THE COMPANY, AND THE MEMBERS SHALL NOT BE REQUIRED TO
CONTRIBUTE ANY CAPITAL TO THE COMPANY FOR ANY OBLIGATIONS TO THIRD PARTIES IN
EXCESS OF THE CAPITAL CONTRIBUTIONS ACTUALLY MADE

16


--------------------------------------------------------------------------------



UNDER SECTIONS 3.1, 3.2 AND 3.3 HEREOF.


5.2                               INDEMNIFICATION.


(A)                                  THE MEMBERS (INCLUDING THEIR MEMBERS,
PARTNERS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES AND REPRESENTATIVES) SHALL BE
INDEMNIFIED BY THE COMPANY TO THE FULLEST EXTENT PERMITTED BY LAW, AGAINST ANY
LOSSES, JUDGMENTS, LIABILITIES, EXPENSES AND AMOUNTS PAID IN SETTLEMENT OF ANY
CLAIMS SUSTAINED BY IT OR ANY OF THEM IN CONNECTION WITH THE COMPANY, PROVIDED
THAT (1) THE MEMBER HAS DETERMINED IN GOOD FAITH THAT SUCH COURSE OF CONDUCT WAS
IN, AND NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY AND SUCH LIABILITY OR
LOSS WAS NOT THE RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR A MATERIAL
BREACH OF THIS AGREEMENT ON THE PART OF THE MEMBER OR SUCH PERSON, AND (2) ANY
SUCH INDEMNIFICATION WILL ONLY BE RECOVERABLE FROM THE ASSETS OF THE COMPANY AND
THE MEMBERS SHALL NOT HAVE ANY LIABILITY ON ACCOUNT THEREOF.  ALL RIGHTS TO
INDEMNIFICATION PERMITTED HEREIN AND PAYMENT OF ASSOCIATED EXPENSES SHALL NOT BE
AFFECTED BY THE DISSOLUTION OR OTHER CESSATION OF THE EXISTENCE OF ANY MEMBER,
OR THE WITHDRAWAL, ADJUDICATION OF BANKRUPTCY OR INSOLVENCY OF ANY MEMBER.


(B)                                 EXPENSES INCURRED IN DEFENDING A THREATENED
OR PENDING CIVIL, ADMINISTRATIVE OR CRIMINAL ACTION, SUIT OR PROCEEDING AGAINST
ANY PERSON WHO MAY BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS SECTION 5.2
MAY BE PAID BY THE COMPANY IN ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION,
SUIT OR PROCEEDING, IF (I) THE LEGAL ACTION RELATES TO THE PERFORMANCE OF DUTIES
OR SERVICES BY SUCH PERSON ON BEHALF OF THE COMPANY, (II) THE LEGAL ACTION IS
INITIATED BY A THIRD PARTY WHO IS NOT A MEMBER, AND (III) SUCH PERSON UNDERTAKES
TO REPAY THE ADVANCED FUNDS TO THE COMPANY IN CASES IN WHICH IT IS NOT ENTITLED
TO INDEMNIFICATION UNDER THIS SECTION 5.2.


5.3                               OTHER BUSINESS ACTIVITIES.  SUBJECT TO THE
OTHER EXPRESS PROVISIONS OF THIS AGREEMENT, EACH MEMBER AND ANY AFFILIATE
THEREOF MAY ENGAGE IN AND POSSESS INTERESTS IN OTHER BUSINESS VENTURES OF ANY
AND EVERY TYPE AND DESCRIPTION, INDEPENDENTLY OR WITH OTHERS, INCLUDING ONES IN
DIRECT OR INDIRECT COMPETITION WITH THE COMPANY, WITH NO OBLIGATION TO OFFER TO
THE COMPANY OR ANY OTHER MEMBER THE RIGHT TO PARTICIPATE THEREIN OR TO ACCOUNT
THEREFOR.  NOTWITHSTANDING THE FOREGOING, CP INVESTOR AND ITS AFFILIATES (EXCEPT
FOR SWINERTON, INC.) SHALL NOT OWN AN INTEREST IN OR PARTICIPATE IN THE
ACQUISITION, DEVELOPMENT OR REDEVELOPMENT OF ANY PROJECT SIMILAR TO ANY
COMPONENT OF THE PROPERTY IN OR WITHIN THIRTY (30) MILES OF VAIL, COLORADO ON
THEIR OWN OR WITH ANY OTHER PARTY DURING THE TERM OF THE MANAGEMENT AGREEMENTS
OR DEVELOPMENT AGREEMENTS.


5.4                               INFORMATION.  IN ADDITION TO THE OTHER RIGHTS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, EACH MEMBER IS ENTITLED TO THE
FOLLOWING INFORMATION: (A) TRUE AND FULL INFORMATION REGARDING THE STATUS OF THE
BUSINESS AND FINANCIAL CONDITION OF THE COMPANY; (B) PROMPTLY AFTER BECOMING
AVAILABLE, A COPY OF THE COMPANY’S FEDERAL, STATE AND LOCAL INCOME TAX RETURNS
FOR EACH YEAR; (C) A CURRENT LIST OF THE NAME AND LAST KNOWN BUSINESS, RESIDENCE
OR MAILING ADDRESS OF EACH MEMBER; (D) A COPY OF THIS AGREEMENT, THE
CERTIFICATE, AND ALL AMENDMENTS TO SUCH DOCUMENTS; AND (E) OTHER INFORMATION
REGARDING THE AFFAIRS OF THE COMPANY TO WHICH THAT MEMBER IS ENTITLED PURSUANT
TO THE ACT.


5.5                               PRESS RELEASES.  NO PUBLIC ANNOUNCEMENT, PRESS
RELEASE OR OTHER SIMILAR PUBLIC DISCLOSURE OF THE TERMS OF THIS AGREEMENT, THE
ACTIVITIES OF THE COMPANY, OR THE PLANS OF THE COMPANY WILL BE MADE UNLESS SAME
IS AUTHORIZED IN WRITING BY THE BH INVESTOR.  HOWEVER, NOTWITHSTANDING THE
PRECEDING SENTENCE, ANY MEMBER SHALL HAVE THE RIGHT, WITHOUT OBTAINING THE
CONSENT OF ANY OTHER MEMBER, TO MAKE SUCH DISCLOSURES AS MAY, IN THE REASONABLE
JUDGMENT OF SUCH MEMBER’S COUNSEL, BE REQUIRED BY APPLICABLE LAW.  FURTHERMORE,
IT IS AGREED THAT THE FOREGOING PROVISIONS OF THIS SECTION 5.5 SHALL NOT
PROHIBIT A MEMBER FROM DISCLOSING SUCH INFORMATION TO THE ACCOUNTANTS,
ATTORNEYS, CONSULTANTS, LENDERS AND VENDORS OF THE COMPANY AS IS NECESSARY TO
ALLOW SUCH PARTIES TO PROVIDE SERVICES, FUNDS OR GOODS TO THE COMPANY. 
MARKETING AND PROMOTIONAL MATERIALS APPROVED AS PART OF THE BUSINESS PLAN SHALL
BE EXCLUDED FROM THIS

17


--------------------------------------------------------------------------------



SECTION 5.5.  THE MEMBERS HAVE AGREED THAT IF A MEMBER BREACHES THE OBLIGATION
SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 5.5 (THE “NON-DISCLOSURE
OBLIGATION”), THE ACTUAL DAMAGES THAT WILL BE INCURRED BY THE OTHER MEMBERS AS A
RESULT OF SUCH BREACH WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE.  THEREFORE, THE MEMBERS AGREE THAT IF A MEMBER OR ANY AFFILIATE OF A
MEMBER BREACHES THE NON-DISCLOSURE OBLIGATION, SUCH MEMBER SHALL PAY TO EACH OF
THE OTHER MEMBERS LIQUIDATED DAMAGES (THE “LIQUIDATED DAMAGES”) IN THE AMOUNT OF
FIFTY THOUSAND DOLLARS ($50,000) FOR EACH SUCH BREACH, SUCH AMOUNT HAVING BEEN
AGREED UPON, AFTER NEGOTIATION, AS THE MEMBERS’ REASONABLE ESTIMATE OF THE
DAMAGES THAT WILL BE SUFFERED BY REASON OF A BREACH OF THE NON-DISCLOSURE
OBLIGATION.  ANY LIQUIDATED DAMAGES BECOMING PAYABLE PURSUANT TO THIS SECTION
5.5 SHALL BE PAID WITHIN TEN (10) DAYS AFTER THE BREACH OF THE NON-DISCLOSURE
OBLIGATION GIVING RISE TO THE LIQUIDATED DAMAGES.  IF NOT PAID WITHIN SUCH TEN
(10) DAY PERIOD, THE LIQUIDATED DAMAGES SHALL THEREAFTER BEAR INTEREST AT THE
LESSER OF TWELVE PERCENT (12%) PER ANNUM OR THE HIGHEST RATE PERMITTED BY
APPLICABLE LAW.  ALL COMPANY DISTRIBUTIONS AND OTHER PAYMENTS THAT OTHERWISE
WOULD BE MADE TO THE MEMBER THAT IS LIABLE FOR LIQUIDATED DAMAGES SHALL BE PAID
TO THE OTHER MEMBERS UNTIL THE LIQUIDATED DAMAGES AND ALL INTEREST ACCRUED
THEREON ARE PAID IN FULL (WITH ALL SUCH PAYMENTS BEING APPLIED FIRST TO ACCRUED
AND UNPAID INTEREST AND THEN TO THE LIQUIDATED DAMAGES).


ARTICLE VI.


DISTRIBUTIONS/ALLOCATIONS OF PROFITS AND LOSSES


6.1                               DISTRIBUTIONS OF DISTRIBUTABLE CASH FROM
OPERATIONS OR FROM A CAPITAL TRANSACTION.  WITHIN TWENTY (20) DAYS FOLLOWING THE
END OF EACH CALENDAR QUARTER, THE COMPANY SHALL DISTRIBUTE DISTRIBUTABLE CASH
(INCLUDING DISTRIBUTABLE CASH ARISING FROM A CAPITAL TRANSACTION) IN THE
FOLLOWING ORDER OF PRIORITY:


(A)                                  FIRST, TO BH INVESTOR AND CP INVESTOR IN
PROPORTION TO THEIR RESPECTIVE COMPANY PERCENTAGES, UNTIL THEY HAVE EACH
RECEIVED DISTRIBUTIONS RESULTING FROM THEIR RESPECTIVE INVESTMENT OF ADDITIONAL
SCHEDULED CAPITAL CONTRIBUTIONS AND ADDITIONAL CAPITAL CONTRIBUTIONS IN THE
COMPANY SUFFICIENT TO PROVIDE AN IRR OF TWENTY-FIVE PERCENT (25%) (INCLUDING THE
RETURN OF THEIR ADDITIONAL SCHEDULED CAPITAL CONTRIBUTIONS AND ADDITIONAL
CAPITAL CONTRIBUTIONS);


(B)                                 SECOND, TO BH INVESTOR AND CP INVESTOR IN
PROPORTION TO THEIR RESPECTIVE COMPANY PERCENTAGES, UNTIL THEY HAVE EACH
RECEIVED DISTRIBUTIONS RESULTING FROM THEIR RESPECTIVE INVESTMENT OF THEIR
INITIAL CAPITAL CONTRIBUTIONS IN THE COMPANY SUFFICIENT TO PROVIDE AN IRR OF
TWENTY-FIVE PERCENT (25%) (INCLUDING THE RETURN OF THEIR INITIAL CAPITAL
CONTRIBUTIONS);


(C)                                  THIRD, FIFTY PERCENT (50%) TO BH INVESTOR
AND FIFTY PERCENT (50%) TO CP INVESTOR.


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE, IF ANY MEMBER’S COMPANY PERCENTAGE HAS BEEN DILUTED BY FAILURE TO
MAKE AN ADDITIONAL CAPITAL CONTRIBUTION PURSUANT TO SECTION 3.3, THEN THE
DISTRIBUTION PERCENTAGE WITH RESPECT TO THE DELINQUENT MEMBER SET FORTH IN
PARAGRAPHS (A), (B) AND (C) ABOVE SHALL BE REDUCED IN PROPORTION BY THE SAME
PERCENTAGE AS THE MEMBER’S COMPANY PERCENTAGE HAS BEEN REDUCED AS A RESULT OF
THE DILUTION AND THE PERCENTAGE OF THE NON-DILUTED MEMBER SHALL BE INCREASED BY
THE SAME AMOUNT.


(E)                                  AN EXAMPLE OF THE CALCULATION OF THE
DISTRIBUTIONS CONTEMPLATED ABOVE IS SET FORTH IN EXHIBIT E ATTACHED HERETO.


(F)                                    NOTWITHSTANDING ANYTHING SET FORTH
HEREIN, UPON RECEIPT OF THE PROCEEDS OF THE INITIAL THIRD PARTY PERMANENT
FINANCING, BH INVESTOR SHALL BE ENTITLED TO BE REPAID FROM THE PROCEEDS OF SUCH
FINANCING IN THE AMOUNT OF THE ACQUISITION LOAN PLUS ANY INTEREST THAT HAS
ACCRUED THEREON.

18


--------------------------------------------------------------------------------



(G)                                 IN THE EVENT CASH DISTRIBUTIONS ARE
AVAILABLE AT THE END OF EACH CALENDAR QUARTER, CP INVESTOR HAS THE RIGHT, UPON
REQUEST TO THE BH INVESTOR, TO RECEIVE A MINIMUM AMOUNT OF FORTY-FIVE PERCENT
(45%) OF TAXABLE INCOME ALLOCATED TO THE CP INVESTOR.


ARTICLE VII.


ALLOCATION OF PROFITS AND LOSSES


7.1                               ALLOCATION OF PROFITS AND LOSSES.  AFTER
APPLICATION OF SECTION 7.3 HEREOF, PROFITS AND LOSSES FOR EACH FISCAL YEAR OR A
PORTION THEREOF SHALL BE ALLOCATED AMONG THE MEMBERS AS OF EACH ADJUSTMENT DATE
SO AS TO REDUCE, PROPORTIONATELY, IN THE CASE OF ANY PROFITS, THE DIFFERENCE
BETWEEN THEIR RESPECTIVE TARGET ACCOUNTS AND PARTIALLY ADJUSTED CAPITAL ACCOUNTS
AS OF EACH ADJUSTMENT DATE AND, IN THE CASE OF LOSSES, THE DIFFERENCE BETWEEN
THEIR RESPECTIVE PARTIALLY ADJUSTED CAPITAL ACCOUNTS AND TARGET ACCOUNTS AS OF
EACH ADJUSTMENT DATE.  TO THE EXTENT THAT, IN THE FISCAL YEAR IN WHICH ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS ARE DISPOSED OF, OR IN THE FISCAL YEAR
IN WHICH THE COMPANY IS LIQUIDATED, THE ALLOCATION OF PROFIT OR LOSS SET FORTH
IN THE PRECEDING SENTENCE DOES NOT CAUSE EACH MEMBER’S PARTIALLY ADJUSTED
CAPITAL ACCOUNT BALANCE TO EQUAL THE BALANCE OF ITS TARGET ACCOUNT, ITEMS OF
INCOME OR GAIN WILL BE REALLOCATED TO ANY MEMBER WITH A PARTIALLY ADJUSTED
CAPITAL ACCOUNT WHICH IS LESS THAN ITS TARGET ACCOUNT, AND ITEMS OF LOSS,
DEDUCTION OR EXPENSE WILL BE REALLOCATED TO ANY MEMBER WITH A PARTIALLY ADJUSTED
CAPITAL ACCOUNT THAT IS GREATER THAN ITS TARGET ACCOUNT IN SUCH MANNER AS TO
REDUCE, TO THE GREATEST EXTENT POSSIBLE, THE DIFFERENCE BETWEEN EACH MEMBER’S
RESPECTIVE BALANCE IN ITS TARGET ACCOUNT AND ITS PARTIALLY ADJUSTED CAPITAL
ACCOUNT BALANCE.


7.2                               LIMITATION ON LOSS ALLOCATIONS. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO LOSSES OR ITEM OF
DEDUCTION SHALL BE ALLOCATED TO A MEMBER IF SUCH ALLOCATION WOULD CAUSE THE
CAPITAL ACCOUNT OF SUCH MEMBER TO HAVE A DEFICIT IN EXCESS OF THE SUM OF (A) THE
AMOUNT OF ADDITIONAL CAPITAL SUCH MEMBER WOULD BE REQUIRED TO CONTRIBUTE TO THE
COMPANY IF THE COMPANY WERE TO DISSOLVE ON THE LAST DAY OF THE ACCOUNTING PERIOD
TO WHICH SUCH ALLOCATION RELATES, IF ANY, PLUS (B) SUCH MEMBER’S DISTRIBUTIVE
SHARE OF COMPANY MINIMUM GAIN AS OF THE LAST DAY OF SUCH ACCOUNTING PERIOD,
DETERMINED PURSUANT TO REGULATIONS SECTION 1.704-2(G)(1), PLUS (C) SUCH MEMBER’S
SHARE OF MEMBER MINIMUM GAIN AS OF THE LAST DAY OF SUCH YEAR, DETERMINED
PURSUANT TO REGULATION SECTION 1.704-2(I)(5).  ANY AMOUNTS NOT ALLOCATED TO A
MEMBER PURSUANT TO THE LIMITATIONS SET FORTH IN THIS PARAGRAPH SHALL BE
ALLOCATED TO THE OTHER MEMBERS TO THE EXTENT POSSIBLE WITHOUT VIOLATING THE
LIMITATIONS SET FORTH IN THIS PARAGRAPH.  FOR PURPOSES OF THE FOREGOING
PROVISIONS, THE BALANCE OF A MEMBER’S CAPITAL ACCOUNT SHALL BE DETERMINED AFTER
REDUCING SUCH CAPITAL ACCOUNT BY (I) ALL ANTICIPATED ALLOCATIONS OF LOSS OR
DEDUCTION PURSUANT TO SECTIONS 704(E)(2) AND 706(D) OF THE CODE, AND SECTION
1.751-1(B)(2)(II) OF THE REGULATIONS, AND (II) ANTICIPATED DISTRIBUTIONS TO SUCH
MEMBER TO THE EXTENT SUCH ANTICIPATED DISTRIBUTIONS EXCEED ANTICIPATED INCREASES
TO SUCH MEMBER’S CAPITAL ACCOUNT DURING OR PRIOR TO THE YEAR OF DISTRIBUTION
(OTHER THAN INCREASES WHICH MAY NOT BE TAKEN INTO ACCOUNT PURSUANT TO SECTION
1.704-1(B)(2)(II)(D)(6) OF THE REGULATIONS).


7.3                               SPECIAL ALLOCATIONS.  THE FOLLOWING SPECIAL
ALLOCATIONS SHALL BE MADE IN THE FOLLOWING ORDER:


(A)                                  MINIMUM GAIN CHARGEBACK.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 1.704-2(F) OF THE REGULATIONS, IN THE EVENT THERE
IS A NET DECREASE IN COMPANY MINIMUM GAIN DURING A COMPANY TAXABLE YEAR, EACH
MEMBER SHALL BE ALLOCATED (BEFORE ANY OTHER ALLOCATION IS MADE PURSUANT TO THIS
SECTION 7.3) ITEMS OF INCOME AND GAIN FOR SUCH YEAR (AND, IF NECESSARY, FOR
SUBSEQUENT YEARS) EQUAL TO THAT MEMBER’S SHARE OF THE NET DECREASE IN COMPANY
MINIMUM GAIN.  THE DETERMINATION OF A MEMBER’S SHARE OF THE NET DECREASE IN
COMPANY MINIMUM GAIN SHALL BE DETERMINED IN ACCORDANCE WITH REGULATIONS SECTION
1.704-2(G).  THE ITEMS TO BE SPECIALLY ALLOCATED TO THE MEMBERS IN ACCORDANCE

19


--------------------------------------------------------------------------------



WITH THIS SECTION 7.3(A) SHALL BE DETERMINED IN ACCORDANCE WITH REGULATION
SECTION 1.704-2(F)(6).  THIS SECTION 7.3(A) IS INTENDED TO COMPLY WITH THE
MINIMUM GAIN CHARGEBACK REQUIREMENT SET FORTH IN SECTION 1.704-2(F) OF THE
REGULATIONS AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.


(B)                                 MEMBER MINIMUM GAIN CHARGEBACK.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 1.704-2(I)(4), IN THE EVENT THERE IS A NET
DECREASE IN MEMBER MINIMUM GAIN DURING A COMPANY TAXABLE YEAR, EACH MEMBER WHO
HAS A SHARE OF THAT MEMBER MINIMUM GAIN AS OF THE BEGINNING OF THE YEAR, TO THE
EXTENT REQUIRED BY REGULATION SECTION 1.704-2(I)(4), SHALL BE SPECIALLY
ALLOCATED ITEMS OF COMPANY INCOME AND GAIN FOR SUCH YEAR (AND, IF NECESSARY,
SUBSEQUENT YEARS) EQUAL TO THAT MEMBER’S SHARE OF THE NET DECREASE IN MEMBER
MINIMUM GAIN.  ALLOCATIONS PURSUANT TO THIS SUBPARAGRAPH (B) SHALL BE MADE IN
ACCORDANCE WITH REGULATION SECTION 1.704-2(I)(4).  THIS SECTION 7.3(B) IS
INTENDED TO COMPLY WITH THE REQUIREMENT SET FORTH IN REGULATION SECTION
1.704-2(I)(4) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.


(C)                                  QUALIFIED INCOME OFFSET ALLOCATION.  IN THE
EVENT ANY MEMBER UNEXPECTEDLY RECEIVES ANY ADJUSTMENTS, ALLOCATIONS OR
DISTRIBUTIONS DESCRIBED IN REGULATION SECTIONS 1.704-1(B)(2)(II)(D)(4),
1.704-1(B)(2)(II)(D)(5) OR 1.704-1(B)(2)(II)(D)(6) OR WHICH WOULD CAUSE THE
NEGATIVE BALANCE IN SUCH MEMBER’S CAPITAL ACCOUNT TO EXCEED THE SUM OF (I) HIS
OBLIGATION TO RESTORE A CAPITAL ACCOUNT DEFICIT UPON LIQUIDATION OF THE COMPANY,
PLUS (II) HIS SHARE OF COMPANY MINIMUM GAIN DETERMINED PURSUANT TO REGULATION
SECTION 1.704-2(G)(1), PLUS (III) SUCH MEMBER’S SHARE OF MEMBER MINIMUM GAIN
DETERMINED PURSUANT TO REGULATION SECTION 1.704-2(I)(5), ITEMS OF COMPANY INCOME
AND GAIN SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER IN AN AMOUNT AND MANNER
SUFFICIENT TO ELIMINATE SUCH EXCESS NEGATIVE BALANCE IN HIS CAPITAL ACCOUNT AS
QUICKLY AS POSSIBLE.  THIS SECTION 7.3(C) IS INTENDED TO COMPLY WITH THE
ALTERNATIVE TEST FOR ECONOMIC EFFECT SET FORTH IN REGULATION SECTION
1.704-1(B)(2)(II)(D) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.


(D)                                 GROSS INCOME ALLOCATION.  IN THE EVENT ANY
MEMBER HAS A DEFICIT CAPITAL ACCOUNT AT THE END OF ANY COMPANY FISCAL YEAR WHICH
IS IN EXCESS OF THE SUM OF (I) ANY AMOUNTS SUCH MEMBER IS OBLIGATED TO RESTORE
PURSUANT TO THIS AGREEMENT, PLUS (II) SUCH MEMBER’S DISTRIBUTIVE SHARE OF
MINIMUM GAIN AS OF SUCH DATE, PLUS SUCH MEMBER’S SHARE OF MEMBER MINIMUM GAIN
DETERMINED PURSUANT TO REGULATION SECTION 1.704-2(I)(5), EACH SUCH MEMBER SHALL
BE SPECIALLY ALLOCATED ITEMS OF COMPANY INCOME AND GAIN IN THE AMOUNT OF SUCH
EXCESS AS QUICKLY AS POSSIBLE, PROVIDED THAT AN ALLOCATION PURSUANT TO THIS
SECTION 7.3(D) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH MEMBER WOULD
HAVE A DEFICIT CAPITAL ACCOUNT IN EXCESS OF SUCH SUM AFTER ALL OTHER ALLOCATIONS
PROVIDED FOR IN THIS SECTION 7.3 HAVE BEEN MADE, EXCEPT ASSUMING THAT SECTION
7.3(C) ABOVE AND THIS SECTION 7.3(D) WERE NOT CONTAINED IN THIS AGREEMENT.


(E)                                  ALLOCATION OF NONRECOURSE DEDUCTIONS. 
NONRECOURSE DEDUCTIONS SHALL BE ALLOCATED TO THE MEMBERS IN ACCORDANCE WITH
THEIR RESPECTIVE COMPANY PERCENTAGES.


(F)                                    ALLOCATION OF MEMBER NONRECOURSE
DEDUCTIONS.  MEMBER NONRECOURSE DEDUCTIONS SHALL BE ALLOCATED AS PRESCRIBED BY
THE REGULATIONS.


(G)                                 BASIS ADJUSTMENT UNDER SECTION 754.  TO THE
EXTENT AN ADJUSTMENT TO THE ADJUSTED TAX BASIS OF ANY COMPANY ASSETS PURSUANT TO
CODE SECTION 734(B) OR CODE SECTION 743(B) IS REQUIRED, PURSUANT TO REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M), TO BE TAKEN INTO ACCOUNT IN DETERMINING CAPITAL
ACCOUNTS, THE AMOUNT OF SUCH ADJUSTMENT TO THE CAPITAL ACCOUNTS SHALL BE TREATED
AS AN ITEM OF GAIN, IF THE ADJUSTMENT INCREASES THE BASIS OF THE ASSET, OR LOSS,
IF THE ADJUSTMENT DECREASES SUCH BASIS, AND SUCH GAIN OR LOSS SHALL BE SPECIALLY
ALLOCATED TO THE MEMBERS IN A MANNER CONSISTENT WITH THE MANNER IN WHICH THEIR
CAPITAL ACCOUNTS ARE REQUIRED TO BE ADJUSTED PURSUANT TO SUCH SECTION OF THE
REGULATIONS.

20


--------------------------------------------------------------------------------



7.4                               BUILT-IN GAIN OR LOSS/SECTION 704(C) TAX
ALLOCATIONS.  IN THE EVENT THAT THE CAPITAL ACCOUNTS OF THE MEMBERS ARE CREDITED
WITH OR ADJUSTED TO REFLECT THE GROSS ASSET VALUE OF THE COMPANY’S PROPERTY AND
ASSETS, THE MEMBERS’ DISTRIBUTIVE SHARES OF DEPRECIATION, DEPLETION,
AMORTIZATION, AND GAIN OR LOSS, AS COMPUTED FOR TAX PURPOSES, WITH RESPECT TO
SUCH PROPERTY, SHALL BE DETERMINED PURSUANT TO SECTION 704(C) OF THE CODE AND
THE REGULATIONS THEREUNDER, SO AS TO TAKE ACCOUNT OF THE VARIATION BETWEEN THE
ADJUSTED TAX BASIS AND GROSS ASSET VALUE OF SUCH PROPERTY IN A MANNER DETERMINED
BY APPROVAL BY COMPANY VOTE.  ANY DEDUCTIONS, INCOME, GAIN OR LOSS SPECIALLY
ALLOCATED PURSUANT TO THIS SECTION 7.4 SHALL NOT BE TAKEN INTO ACCOUNT FOR
PURPOSES OF DETERMINING PROFITS OR LOSSES OR FOR PURPOSES OF ADJUSTING A
MEMBER’S CAPITAL ACCOUNT.


7.5                               RECAPTURE.  ORDINARY INCOME ARISING FROM THE
RECAPTURE OF DEPRECIATION AND UNRECAPTURED SECTION 1250 GAIN SHALL BE ALLOCATED
TO THE MEMBERS IN THE MANNER THAT IS PRESCRIBED BY THE REGULATIONS, OR IF THE
REGULATIONS DO NOT PRESCRIBE A MANNER IN WHICH DEPRECIATION IS TO BE RECAPTURED,
THEN DEPRECIATION SHALL BE RECAPTURED IN THE SAME MANNER AS SUCH DEPRECIATION
WAS ALLOCATED TO THE MEMBERS.


7.6                               RETENTION OF SECTION 751 ASSETS.  UPON THE
OCCURRENCE OF AN EVENT WHICH WOULD OTHERWISE CAUSE A REDUCTION IN A MEMBER’S
RESPECTIVE INTEREST IN THE COMPANY’S SECTION 751 ASSETS (“SUBSTANTIALLY
APPRECIATED INVENTORY” AND “UNREALIZED RECEIVABLES” AS DEFINED IN SECTION 751 OF
THE CODE), SUCH AS THE ADMISSION OF NEW MEMBERS OR OTHERWISE, NO SUCH REDUCTION
SHALL OCCUR WITH RESPECT TO MEMBERS WHO WERE MEMBERS IMMEDIATELY PRECEDING SUCH
EVENT AND WHO CONTINUE TO BE MEMBERS AFTER THE OCCURRENCE OF SUCH EVENT BUT,
RATHER, EACH SUCH MEMBER SHALL RETAIN HIS RESPECTIVE INTEREST IN THE COMPANY’S
SECTION 751 ASSETS EXISTING IMMEDIATELY PRIOR TO SUCH EVENT.


7.7                               PROHIBITION AGAINST RETROACTIVE ALLOCATIONS. 
IN THE EVENT THAT A MEMBER TRANSFERS ALL OR A PORTION OF ITS COMPANY INTEREST,
OR IF THERE IS A REDUCTION IN A MEMBER’S COMPANY PERCENTAGE DUE TO THE ADMISSION
OF NEW MEMBERS OR OTHERWISE, EACH MEMBER’S DISTRIBUTIVE SHARE OF COMPANY ITEMS
OF INCOME, LOSS, CREDIT, ETC., SHALL BE ALLOCATED USING ANY PERMISSIBLE METHOD
UNDER CODE SECTION 706 AND THE RELATED TREASURY REGULATIONS IN THE SOLE
DISCRETION OF THE BH INVESTOR.


7.8                               ALLOCATION OF NONRECOURSE LIABILITIES.  THE
“EXCESS NONRECOURSE LIABILITIES” OF THE COMPANY (WITHIN THE MEANING OF SECTION
1.752-3(A)(3) OF THE REGULATIONS) SHALL BE ALLOCATED TO THE MEMBERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMPANY PERCENTAGE.


ARTICLE VIII.

TRANSFER OF COMPANY INTEREST


8.1                               GENERAL PROHIBITION AGAINST TRANSFERS OF
MEMBER’S INTEREST.  A MEMBER MAY NOT TRANSFER ANY OR ALL OF SUCH MEMBER’S
INTEREST IN THE COMPANY EXCEPT AS PERMITTED IN SECTION 8.2 OR 8.4; PROVIDED,
HOWEVER, THAT BH INVESTOR MAY TRANSFER ALL OR ANY PORTION OF ITS INTEREST IN THE
COMPANY TO AN AFFILIATE WITHOUT THE CONSENT OF ANY OTHER MEMBER AND CP INVESTOR
MAY TRANSFER ALL OR ANY PORTION OF ITS INTEREST IN THE COMPANY TO AN AFFILIATE
WITH THE CONSENT OF BH INVESTOR, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  CP INVESTOR MAY TRANSFER THE OWNERSHIP INTERESTS IN CP INVESTOR SO
LONG AS JEFF NELSEN REMAINS AN INVESTOR AND A MANAGING MEMBER IN CP INVESTORS
AND RETAINS THE ABILITY TO DIRECT AND IS ACTIVELY INVOLVED, TO THE SATISFACTION
OF BH INVESTOR, IN THE DAY-TO-DAY MANAGEMENT OF THE BUSINESS AFFAIRS OF CP
INVESTOR AND SUCH OWNERSHIP INTERESTS ARE NOT TRANSFERRED TO ANY PERSON OR
ENTITY THAT WOULD ADVERSELY IMPACT THE REIT STATUS OF BH REIT OR THE REPUTATION
OF THE COMPANY.  ANY ACT IN VIOLATION OF THIS ARTICLE SHALL BE NULL AND VOID AS
AGAINST THE COMPANY AND THE MEMBERS, EXCEPT AS OTHERWISE PROVIDED BY LAW.

21


--------------------------------------------------------------------------------



8.2                               CONDITIONS UPON TRANSFERS BY A MEMBER.  A
MEMBER MAY TRANSFER ALL OR ANY PART OF SUCH MEMBER’S INTEREST IN THE COMPANY
ONLY WITH THE WRITTEN CONSENT OF THE MEMBERS (SUBJECT TO APPROVAL BY COMPANY
VOTE); PROVIDED, HOWEVER, THAT THE MEMBERS’ WRITTEN CONSENT SHALL NOT BE GIVEN
UNLESS:

(I)                                     THE MEMBERS ARE SATISFIED THAT THE
PROPOSED TRANSFER WILL NOT HAVE ANY ADVERSE EFFECT UPON THE COMPANY OR THE
MEMBERS UNDER FEDERAL INCOME TAX LAWS THEN IN EFFECT OR CAUSE ANY DEFAULT IN ANY
LOAN DOCUMENTS OF THE COMPANY OR THE PROPERTY OWNER;

(II)                                  THE MEMBERS HAVE RECEIVED, IF REQUESTED,
AN OPINION FROM COUNSEL FOR THE COMPANY TO THE EFFECT THAT SUCH TRANSFER WILL
NOT VIOLATE FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS;

(III)                               THE PERSON, FIRM OR ENTITY TO ACQUIRE SUCH
INTEREST AGREES TO COMPLY WITH ALL TERMS OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION SECTION 8.5 BELOW; AND

(IV)                              THE MEMBERS CONFIRM WITH TAX COUNSEL FOR BH
REIT THAT SUCH TRANSFER WILL NOT ADVERSELY IMPACT THE REIT STATUS OF BH REIT.


8.3                               SUBSTITUTION OF ASSIGNEE.  EXCEPT AS OTHERWISE
PERMITTED HEREIN, NO TRANSFEREE OF THE WHOLE OR ANY PORTION OF A MEMBER’S
INTEREST IN THE COMPANY SHALL HAVE THE RIGHT TO BE ADMITTED TO THE COMPANY AND
BECOME A MEMBER UNLESS AND UNTIL ALL OF THE MEMBERS IN THEIR ABSOLUTE DISCRETION
CONSENT AND ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:


(A)                                  THE TRANSFEROR AND TRANSFEREE EXECUTE AND
ACKNOWLEDGE A WRITTEN INSTRUMENT OF ASSIGNMENT, TOGETHER WITH SUCH OTHER
INSTRUMENTS AS THE MEMBERS MAY DEEM NECESSARY OR DESIRABLE TO EFFECT THE
ADMISSION OF THE TRANSFEREE AS A SUBSTITUTE MEMBER; AND


(B)                                 AN INSTRUMENT SPECIFICALLY TRANSFERRING SUCH
INTEREST, SIGNED BY BOTH ASSIGNOR AND ASSIGNEE, SHALL BE FILED WITH THE
REMAINING MEMBER, AND UNTIL SUCH INSTRUMENT IS SO FILED, THE COMPANY SHALL NOT
RECOGNIZE ANY TRANSFER OF INTEREST FOR THE PURPOSES OF MAKING PAYMENTS OF
PROFITS, INCOME OR ANY OTHER DISTRIBUTION WITH RESPECT TO SUCH INTEREST.


8.4                               BUY-SELL AGREEMENT.


(A)                                  UPON THE FAILURE OF MEMBERS TO AGREE ON ANY
MAJOR DECISION OR ANY OTHER ISSUE THAT COULD HAVE A MATERIAL IMPACT ON THE
COMPANY, IN THE EVENT OF TERMINATION OF THE HOTEL DEVELOPMENT AGREEMENT, THE
FRACTIONAL DEVELOPMENT AGREEMENT OR THE FRACTIONAL MANAGEMENT AGREEMENT, OR AT
ANY TIME AFTER THREE (3) YEARS AFTER THE EXECUTION OF THIS AGREEMENT, ANY MEMBER
THAT IS NOT A DELINQUENT MEMBER (THE “OFFEROR”) MAY MAKE AN OFFER IN WRITING
(THE “OFFER”) TO THE OTHER MEMBERS (THE “OFFEREE”), WHICH SHALL STATE AN AMOUNT
(THE “BUY-SELL VALUE”) DETERMINED IN THE SOLE AND ABSOLUTE DISCRETION OF THE
OFFEROR.  THE BUY-SELL VALUE SHALL EQUAL THE FAIR MARKET VALUE OF THE ASSETS. 
AN OFFER MADE PURSUANT TO THIS SECTION 8.4 SHALL CONSTITUTE AN IRREVOCABLE OFFER
BY THE OFFEROR TO THE OFFEREE EITHER (I) TO SELL ALL, BUT NOT LESS THAN ALL, OF
THE OFFEROR’S INTERESTS IN THE COMPANY (INCLUDING ANY INTERESTS HELD BY, OR
TRANSFERRED TO, ITS AFFILIATES), SO LONG AS THE OFFEREE IS NOT A DELINQUENT
MEMBER, OR (II) TO PURCHASE ALL, BUT NOT LESS THAN ALL, OF THE OFFEREE’S
INTERESTS IN THE COMPANY (INCLUDING ANY INTERESTS HELD BY OR TRANSFERRED TO ITS
AFFILIATES).


(B)                                 IF THE OFFEREE BELIEVES IN GOOD FAITH THAT
THE BUY-SELL VALUE REPRESENTS LESS THAN THE FAIR MARKET VALUE OF THE ASSETS AT
THE TIME OF THE OFFER, THEN OFFEREE MAY, WITHIN TEN (10) DAYS OF RECEIPT OF THE
OFFER, DELIVER A WRITTEN NOTICE TO THE OFFEROR INDICATING THAT THAT AN APPRAISAL
SHALL BE REQUIRED TO DETERMINE THE BUY-SELL VALUE.  IF THE OFFEREE DOES NOT
DELIVER SUCH A NOTICE WITHIN THE TEN (10)

22


--------------------------------------------------------------------------------



-DAY PERIOD, THE OFFEREE WILL BE DEEMED TO HAVE ACCEPTED THE BUY-SELL VALUE. 
BOTH OFFEROR AND OFFEREE SHALL EACH SELECT AN APPRAISER FROM A NATIONALLY
RECOGNIZED BUSINESS VALUATION SERVICES FIRM QUALIFIED TO PERFORM HOTEL/SPA
BUSINESS VALUATION APPRAISALS WITHIN TEN (10) DAYS AFTER RECEIPT BY OFFEROR OF
WRITTEN NOTICE THAT AN APPRAISAL SHALL BE REQUIRED.  THE TWO APPRAISERS SHALL
DETERMINE THE BUY-SELL VALUE AS OF THE TIME OF THE OFFER WITHIN THIRTY (30) DAYS
AFTER THE EXPIRATION OF THE 10-DAY APPRAISER SELECTION PERIOD.  IF THE TWO
APPRAISERS CAN NOT AGREE ON THE BUY-SELL VALUE WITHIN THE 30-DAY PERIOD (THE
“INITIAL APPRAISAL PERIOD”) THEN THE APPRAISERS SHALL JOINTLY SELECT A THIRD
APPRAISER WITH SIMILAR QUALIFICATIONS WITHIN FIVE (5) BUSINESS DAYS AFTER THE
END OF THE INITIAL APPRAISAL PERIOD AND SUCH APPRAISER SHALL DETERMINE THE
BUY-SELL VALUE WITHIN THIRTY (30) DAYS AFTER THE END OF THE FIVE (5) -DAY
APPRAISER SELECTION PERIOD (THE “ADDITIONAL APPRAISAL PERIOD”).  THE
DETERMINATION OF THE BUY-SELL VALUE BY THE THIRD APPRAISER SHALL BE FINAL.


(C)                                  THE OFFEREE SHALL HAVE THIRTY (30) DAYS
AFTER THE LATER OF (I) RECEIPT OF AN OFFER MADE PURSUANT TO THIS SECTION 8.4(A)
OR (II) THE EXPIRATION OF THE INITIAL APPRAISAL PERIOD (OR, IF NECESSARY, THE
ADDITIONAL APPRAISAL PERIOD), IF NECESSARY, TO ELECT EITHER (A) TO SELL ITS
INTERESTS IN THE COMPANY AT A PRICE EQUAL TO THE AMOUNT THE OFFEREE WOULD HAVE
RECEIVED PURSUANT TO A LIQUIDATION OF THE COMPANY IF THE ASSETS HAD BEEN SOLD TO
A THIRD PARTY FOR THE BUY-SELL VALUE AND THE PROCEEDS THEREFROM HAD BEEN APPLIED
AND DISTRIBUTED IN ACCORDANCE WITH SECTION 12.2 (ASSUMING THAT ALL ALLOCATIONS
RESULTING FROM THE SALE HAD BEEN MADE AND NO RESERVES ARE ESTABLISHED) (THE
“BUY-SELL ELECTION PERIOD”); OR (B) TO BUY THE OFFEROR’S INTEREST IN THE COMPANY
AT A PRICE EQUAL TO THE AMOUNT THE OFFEROR WOULD HAVE RECEIVED PURSUANT TO A
LIQUIDATION OF THE COMPANY IF THE ASSETS HAD BEEN SOLD TO A THIRD PARTY FOR THE
BUY-SELL VALUE AND THE PROCEEDS THEREFROM HAD BEEN APPLIED AND DISTRIBUTED IN
ACCORDANCE WITH SECTION 12.2 (ASSUMING THAT ALL ALLOCATIONS RESULTING FROM THE
SALE HAD BEEN MADE AND NO RESERVES ARE ESTABLISHED).  IF THE OFFEREE FAILS TO
MAKE SUCH AN ELECTION WITHIN THE BUY-SELL ELECTION PERIOD, THE OFFEREE SHALL BE
DEEMED TO HAVE ELECTED TO SELL ITS INTERESTS IN THE COMPANY.  WITHIN TEN (10)
DAYS OF THE EXPIRATION OF THE BUY-SELL ELECTION PERIOD, THE PURCHASING MEMBER
SHALL DEPOSIT INTO ESCROW A NON-REFUNDABLE AMOUNT EQUAL TO ONE PERCENT (1.0%) OF
THE BUY-SELL VALUE (THE “ESCROW DEPOSIT”) WITH A NATIONALLY RECOGNIZED TITLE
INSURANCE COMPANY MUTUALLY ACCEPTABLE TO THE MEMBERS, WHICH AMOUNT SHALL BE
APPLIED TO THE PURCHASE PRICE AS OF THE CLOSING.  IN ANY CASE IN WHICH THERE IS
MORE THAN ONE PURCHASING MEMBER, THE PURCHASING MEMBERS SHALL DETERMINE THE
PROPORTIONS OF THE INTERESTS IN THE COMPANY TO BE PURCHASED BY EACH SUCH MEMBER.


(D)                                 CLOSING SHALL OCCUR AT THE OFFICES OF THE
COMPANY NO LATER THAN THIRTY (30) DAYS FOLLOWING THE DATE AFTER THE EXPIRATION
OF THE BUY-SELL ELECTION PERIOD.  IT IS UNDERSTOOD AND AGREED THAT IF A PORTION
OF THE ASSETS ARE SOLD BETWEEN THE TIME THAT THE OFFEROR INITIATES THE PROCEDURE
SET FORTH SECTION 8.4(A) ABOVE AND CLOSING, THE PROCEEDS OF SUCH SALE SHALL BE
RETAINED BY THE COMPANY AND NOT DISTRIBUTED TO THE MEMBERS.  AT THE CLOSING, THE
APPLICABLE INTERESTS IN THE COMPANY SHALL BE DULY CONVEYED, FREE OF ALL LIENS
AND ENCUMBRANCES, AND THE PURCHASE PRICE SHALL BE PAID BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FEDERAL FUNDS.  AT THE ELECTION OF THE PURCHASING MEMBER,
THE APPLICABLE INTERESTS IN THE COMPANY TO BE PURCHASED MAY BE ACQUIRED IN THE
NAME OF A NOMINEE (WHETHER OR NOT SUCH NOMINEE IS AN AFFILIATE OF THE PURCHASING
MEMBER), PROVIDED, THAT THE PURCHASING MEMBER SHALL HAVE DESIGNATED SUCH NOMINEE
BY WRITTEN NOTICE PRIOR TO THE DATE OF PURCHASE.  IT SHALL BE A CONDITION OF THE
SELLING MEMBER’S OBLIGATION TO PROCEED WITH ANY SUCH PURCHASE THAT THE
PURCHASING MEMBER SHALL HAVE OBTAINED RELEASES OF ANY GUARANTIES OF INDEBTEDNESS
OF THE COMPANY EXECUTED BY THE SELLING MEMBER OR ANY AFFILIATES OF (OR
PRINCIPALS IN) SUCH SELLING MEMBER.  THE PURCHASING MEMBER, IN ADDITION TO
PAYING AT THE CLOSING THE PURCHASE PRICE, SHALL BE OBLIGATED TO LOAN TO THE
COMPANY AN AMOUNT SUFFICIENT TO DISCHARGE AT THE CLOSING ALL OUTSTANDING AND
UNPAID OBLIGATIONS OF THE COMPANY TO THE SELLING MEMBER AS OF SUCH TIME.


(E)                                  UPON RECEIPT OF THE PURCHASE PRICE, THE
SELLING MEMBER SHALL EXECUTE AND DELIVER ALL DOCUMENTS REASONABLY REQUIRED TO
TRANSFER THE INTEREST IN THE COMPANY BEING SOLD.  THE SELLING MEMBER SHALL ALSO
EXECUTE SUCH RESIGNATIONS AND OTHER DOCUMENTS AS MAY BE REASONABLY REQUIRED BY
COUNSEL FOR THE COMPANY TO ACCOMPLISH THE WITHDRAWAL OF THE SELLING MEMBER AS A
MEMBER OF THE COMPANY AND THE PURCHASING MEMBER SHALL ASSUME ALL OF THE SELLING
MEMBER’S OBLIGATIONS TO THE

23


--------------------------------------------------------------------------------



COMPANY AND ANY OF ITS CREDITORS UNDER ANY LOANS TO THE COMPANY PERMITTED BY
THIS AGREEMENT, SUCH ASSUMPTIONS TO BE IN FORM REASONABLY SATISFACTORY TO
COUNSEL FOR THE SELLING MEMBER.


(F)                                    IT IS EXPRESSLY AGREED THAT THE REMEDY AT
LAW FOR BREACH OF ANY OF THE OBLIGATIONS SET FORTH IN THIS SECTION 8.4 IS
INADEQUATE IN VIEW OF (I) THE COMPLEXITIES AND UNCERTAINTIES IN MEASURING THE
ACTUAL DAMAGES THAT WOULD BE SUSTAINED BY REASON OF THE FAILURE OF A MEMBER TO
COMPLY FULLY WITH EACH OF SAID OBLIGATIONS, AND (II) THE UNIQUENESS OF THE
COMPANY BUSINESS AND MEMBERS’ RELATIONSHIP.  ACCORDINGLY, EACH OF THE AFORESAID
OBLIGATIONS SHALL BE, AND IS HEREBY EXPRESSLY MADE, ENFORCEABLE BY SPECIFIC
PERFORMANCE.


8.5                               COST AND EXPENSE OF TRANSFER; ALLOCATION OF
PROFITS AND LOSSES.  ALL COSTS AND EXPENSES INCURRED BY THE COMPANY IN
CONNECTION WITH ANY DISPOSITION OF A MEMBER’S INTEREST, INCLUDING ANY FILING,
RECORDING AND PUBLISHING COSTS AND THE FEES AND DISBURSEMENTS OF COUNSEL, SHALL
BE PAID BY THE MEMBER DISPOSING OF SUCH INTEREST.  IF AN INTEREST IN THE COMPANY
IS DISPOSED OF PURSUANT TO THIS ARTICLE VIII, THE SELLING MEMBER SHALL
NEVERTHELESS BE ENTITLED TO A PORTION OF THE PROFITS AND BE CHARGED WITH A
PORTION OF THE LOSSES ALLOCATED TO SUCH INTEREST OR PART THEREOF FOR THE FISCAL
YEAR OF THE COMPANY IN WHICH SUCH DISPOSITION OCCURS, CONSISTENT WITH SECTION
7.7 ABOVE.


ARTICLE IX.

OWNERSHIP OF COMPANY PROPERTY

All real or personal property, including all improvements placed or located
thereon, acquired by the Company shall be owned by and in the name of the
Company, such ownership being subject to the other terms and provisions of this
Agreement.


ARTICLE X.

FISCAL MATTERS


10.1                        FISCAL YEAR.  THE FISCAL YEAR OF THE COMPANY SHALL
BE THE CALENDAR YEAR.


10.2                        RECORDS; FINANCIAL STATEMENTS.


(A)                                  PROPER BOOKS AND RECORDS SHALL BE KEPT WITH
REFERENCE TO ALL COMPANY TRANSACTIONS AT THE PRINCIPAL PLACE OF BUSINESS OF THE
COMPANY, AND EACH MEMBER SHALL AT ALL REASONABLE TIMES DURING BUSINESS HOURS
HAVE ACCESS THERETO.  THE BOOKS SHALL BE KEPT IN SUCH MANNER OF ACCOUNTING AS
SHALL PROPERLY REFLECT THE ACTIONS OF THE COMPANY IN ACCORDANCE WITH ACCOUNTING
PRINCIPLES GENERALLY ACCEPTED WITHIN THE UNITED STATES AND CONSISTENTLY APPLIED
ON SUCH BASIS AS WILL, IN THE OPINION OF THE COMPANY’S ACCOUNTANTS, BE MOST
ADVANTAGEOUS TO THE COMPANY.  THE BOOKS AND RECORDS SHALL INCLUDE THE
DESIGNATION AND IDENTIFICATION OF ANY PROPERTY IN WHICH THE COMPANY OWNS A
BENEFICIAL INTEREST.  THE BOOKS AND RECORDS OF THE COMPANY SHALL BE REVIEWED
ANNUALLY AT THE EXPENSE OF THE COMPANY BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT SELECTED BY THE BH INVESTOR, WHO SHALL PREPARE AND DELIVER TO THE
COMPANY, FOR FILING, THE APPROPRIATE FEDERAL COMPANY INCOME TAX RETURN(S) BEFORE
MARCH 31 OF EACH YEAR.  EACH MEMBER SHALL RECEIVE A COPY OF THE COMPANY INCOME
TAX RETURN AT LEAST TEN (10) BUSINESS DAYS PRIOR TO FILING SUCH RETURN.  THE
COMPANY SHALL REPORT ITS OPERATIONS FOR TAX PURPOSES ON THE ACCRUAL BASIS.  K-1
STATEMENTS FOR EACH PARTNER MUST BE DELIVERED NO LATER THAN MARCH 30TH OF EACH
YEAR.


(B)                                 THE BH INVESTOR SHALL, AT COMPANY EXPENSE,
FURNISH (OR REQUEST THE MANAGER OF THE PROPERTY TO FURNISH) TO THE MEMBERS (I)
ON OR BEFORE THE THIRTIETH (30TH) DAY OF EACH MONTH, AN UNAUDITED STATEMENT
SETTING FORTH AND DESCRIBING IN REASONABLE DETAIL THE RECEIPTS AND EXPENDITURES
OF THE

24


--------------------------------------------------------------------------------



COMPANY DURING THE PRECEDING MONTH AND COMPARING THE RESULTS OF OPERATIONS OF
THE COMPANY FOR SUCH MONTH AND FOR THE YEAR TO DATE TO THE APPROPRIATE OPERATING
BUDGET, (II) ON OR BEFORE SIXTY (60) DAYS AFTER THE END OF EACH FISCAL YEAR, A
BALANCE SHEET OF THE COMPANY DATED AS OF THE END OF SUCH FISCAL YEAR, A
STATEMENT OF THE MEMBERS’ CAPITAL ACCOUNTS AND CAPITAL CONTRIBUTION BALANCES, A
STATEMENT OF DISTRIBUTABLE CASH, AND A STATEMENT SETTING FORTH THE PROFITS AND
LOSSES FOR SUCH FISCAL YEAR, AUDITED BY AN INDEPENDENT FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS AS DETERMINED BY THE BH INVESTOR, AND (III) FROM TIME TO TIME, ALL
OTHER INFORMATION RELATING TO THE COMPANY AND THE BUSINESS AND ITS AFFAIRS
REASONABLY REQUESTED BY ANY MEMBER.


10.3                        ACCOUNTS.  ALL FUNDS OF THE COMPANY SHALL BE
DEPOSITED IN ITS NAME IN AN ACCOUNT OR ACCOUNTS MAINTAINED AT A BANK DESIGNATED
BY THE BH INVESTOR OR WITH AN AGENT DESIGNATED BY THE MEMBERS.  CHECKS SHALL BE
DRAWN UPON THE COMPANY ACCOUNT OR ACCOUNTS ONLY FOR PURPOSES OF THE COMPANY AND
SHALL BE SIGNED BY THE MEMBER HOLDING A MAJORITY IN INTEREST OF THE COMPANY
PERCENTAGES OR SUCH OFFICERS AS THE MEMBER HOLDING A MAJORITY IN INTEREST OF THE
COMPANY PERCENTAGES SHALL DESIGNATE.  NOTWITHSTANDING THE FOREGOING, CP INVESTOR
MAY DESIGNATE SUCH BANK TO BE USED SOLELY FOR CASH USED FOR DAY TO DAY
OPERATIONS SO LONG AS SUCH BANK IS FEDERALLY CHARTERED AND INSURED AND THE SHORT
TERM UNSECURED DEBT OBLIGATIONS OF SUCH BANK ARE RATED AT LEAST “A-1” BY S&P,
“P-1” BY MOODY’S AND “F-1+” BY FITCH IF DEPOSITS ARE HELD FOR A PERIOD OF LESS
THAN A YEAR OR THE LONG TERM UNSECURED DEBT OBLIGATIONS OF SUCH BANK ARE RATED
AT LEAST “ AA-” BY S&P, “AA2” BY MOODY’S AND “AA” BY FITCH IF DEPOSITS ARE HELD
FOR A PERIOD OF ONE YEAR OR MORE.


10.4                        FEDERAL TAX ELECTIONS.  ALL ELECTIONS FOR FEDERAL
TAX PURPOSES, INCLUDING BUT NOT LIMITED TO AN ELECTION TO ADJUST THE BASIS OF
THE ASSETS OF THE COMPANY PURSUANT TO SECTION 754 OF THE CODE, AND THE ADOPTION
OF ACCELERATED DEPRECIATION OR COST RECOVERY METHODS REQUIRED OR PERMITTED TO BE
MADE BY THE COMPANY UNDER THE CODE SHALL BE DETERMINED BY THE BH INVESTOR.


10.5                        TAX AUDITS.  THE BH INVESTOR SHALL BE DESIGNATED AS
THE “TAX MATTERS MEMBER” OF THE COMPANY AS DEFINED IN SECTIONS 6221 ET SEQ, OF
THE CODE AND, IN THE EVENT OF AN AUDIT OF THE COMPANY BY THE INTERNAL REVENUE
SERVICE (“IRS”), THE BH INVESTOR, AT COMPANY EXPENSE, SHALL HAVE THE EXCLUSIVE
RIGHT TO CONDUCT ALL NEGOTIATIONS WITH THE INTERNAL REVENUE SERVICE ON BEHALF OF
THE COMPANY, AND THE ATTORNEYS AND ACCOUNTANTS SELECTED BY THE MEMBERS TO
CONDUCT SUCH NEGOTIATIONS ARE HEREBY SPECIFICALLY AUTHORIZED BY THE MEMBERS TO
ACT ON BEHALF OF THE COMPANY IN SUCH NEGOTIATIONS, AND EACH MEMBER WILL EXECUTE
SUCH FURTHER AUTHORITY AS THE IRS MAY REQUIRE TO PERMIT THE BH INVESTOR AND ITS
SELECTED ATTORNEYS AND ACCOUNTANTS TO SO REPRESENT THE MEMBERS; PROVIDED THE BH
INVESTOR SHALL NOT TAKE ANY ACTION TAKE ANY ACTION CONTEMPLATED BY SECTIONS 6222
THROUGH 6232 OF THE CODE WITHOUT PRIOR APPROVAL BY COMPANY VOTE.  THIS PROVISION
IS NOT INTENDED TO AUTHORIZE THE BH INVESTOR TO TAKE ANY ACTION LEFT TO THE
DETERMINATION OF AN INDIVIDUAL MEMBER UNDER SECTIONS 6222 THROUGH 6232 OF THE
CODE.


ARTICLE XI.

AMENDMENT

This Agreement may not be altered or amended except by a written instrument
signed by the Members, provided that no amendment may reduce a Member’s economic
interest in the Company without the Member’s prior written consent

25


--------------------------------------------------------------------------------



ARTICLE XII.

DISSOLUTION OF THE COMPANY


12.1                        DISSOLUTION.


(A)                                  IT IS THE INTENTION OF THE MEMBERS THAT THE
COMPANY SHALL BE CONTINUED BY THE MEMBERS, OR THOSE REMAINING, PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, NOTWITHSTANDING THE OCCURRENCE OF ANY EVENT WHICH
WOULD OTHERWISE RESULT IN A DISSOLUTION OF THE COMPANY PURSUANT TO THE LAW OF
THE STATE OF DELAWARE AND NO MEMBER SHALL BE RELEASED OR RELIEVED OF ANY DUTY OR
OBLIGATION HEREUNDER BY REASON OF ANY SUCH DISSOLUTION; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL BE TERMINATED, ITS AFFAIRS WOUND UP AND ITS PROPERTY AND
ASSETS DISTRIBUTED ON THE EARLIER OF:

(I)                                     EXPIRATION OF THE COMPANY TERM AS
PROVIDED IN SECTION 1.5 HEREOF;

(II)                                  THE WRITTEN CONSENT OF THE MEMBERS;

(III)                               THE DISPOSITION (INCLUDING CONDEMNATION OR
CASUALTY LOSS) OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND ASSETS OF THE
COMPANY AND RECEIPT OF THE PROCEEDS FROM SUCH SALE OF OTHER DISPOSITION (EXCEPT
UNDER CIRCUMSTANCES WHERE (X) ALL OR A PORTION OF THE PURCHASE PRICE IS PAYABLE
AFTER THE CLOSING OF THE SALE OR OTHER DISPOSITION, OR (Y) THE COMPANY RETAINS A
MATERIAL ECONOMIC OR OWNERSHIP INTEREST IN THE ENTITY TO WHICH ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS ARE TRANSFERRED); OR

(IV)                              DISSOLUTION BY LAW OR APPROPRIATE JUDICIAL
DECREE.


(B)                                 DISSOLUTION OF THE COMPANY SHALL BE
EFFECTIVE ON DECEMBER 31, 2057 OR THE DAY ON WHICH THE EVENT OCCURS GIVING RISE
TO THE DISSOLUTION, BUT THE COMPANY SHALL NOT TERMINATE UNTIL THE CERTIFICATE
SHALL HAVE BEEN CANCELED AND THE ASSETS OF THE COMPANY SHALL HAVE BEEN
DISTRIBUTED AS PROVIDED BELOW.  NOTWITHSTANDING THE DISSOLUTION OF THE COMPANY,
PRIOR TO THE TERMINATION OF THE COMPANY AS AFORESAID, THE BUSINESS OF THE
COMPANY AND THE AFFAIRS OF THE MEMBERS SHALL CONTINUE TO BE GOVERNED BY THIS
AGREEMENT.


(C)                                  THE BANKRUPTCY, INSOLVENCY, DISSOLUTION, OR
ADJUDICATION OF INCOMPETENCY OF A MEMBER SHALL NOT CAUSE THE DISSOLUTION OF THE
COMPANY.  IN THE EVENT OF THE BANKRUPTCY, OR INCOMPETENCY OF A MEMBER, ITS
ADMINISTRATORS OR REPRESENTATIVES (“SUCCESSOR”) SHALL HAVE THE SAME RIGHTS THAT
SUCH MEMBER WOULD HAVE HAD IF IT HAD NOT BECOME BANKRUPT, EXCEPT THAT, IN THE
EVENT OF BANKRUPTCY, SUCH SUCCESSOR SHALL HAVE NO RIGHT TO PARTICIPATE IN THE
MANAGEMENT OF THE COMPANY OR VOTE ON ANY COMPANY MATTER UNLESS SUCH SUCCESSOR IS
ADMITTED TO THE COMPANY AS A MEMBER PURSUANT TO SECTION 8.5, AND THE INTEREST OF
SUCH MEMBER IN THE COMPANY SHALL, UNTIL THE TERMINATION OF THE COMPANY,
OTHERWISE BE SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT
AS IF SUCH MEMBER HAD NOT BECOME BANKRUPT.  IN THE EVENT OF ANY OTHER WITHDRAWAL
OF A MEMBER, THE MEMBER SHALL ONLY BE ENTITLED TO COMPANY DISTRIBUTIONS
DISTRIBUTABLE TO IT BUT NOT ACTUALLY PAID TO IT PRIOR TO SUCH WITHDRAWAL AND
SHALL NOT HAVE ANY RIGHT TO HAVE ITS INTEREST IN THE COMPANY PURCHASED OR PAID
FOR.


(D)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, UPON A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY IN A SINGLE TRANSACTION (A “SINGLE SALE TRANSACTION”) WHERE ALL OR ANY
PORTION OF THE CONSIDERATION PAYABLE TO THE COMPANY IS TO BE RECEIVED BY THE
COMPANY MORE THAN NINETY (90) DAYS AFTER THE DATE ON WHICH SUCH SINGLE SALE
TRANSACTION OCCURS, THE COMPANY SHALL CONTINUE FOR PURPOSES OF COLLECTING THE
DEFERRED PAYMENTS AND MAKING DISTRIBUTIONS TO THE MEMBERS.  IN SUCH EVENT (I)
GAIN RECOGNIZED AND CASH DISTRIBUTED IN ANY YEAR AS A RESULT OF SUCH SINGLE SALE
TRANSACTION SHALL BE ALLOCATED AND DISTRIBUTED AMONG THE MEMBERS IN THE SAME
PROPORTION AS SUCH GAIN AND CASH WOULD

26


--------------------------------------------------------------------------------



HAVE BEEN ALLOCATED AND DISTRIBUTED WERE THE ENTIRE GAIN RESULTING FROM SUCH
SINGLE SALE TRANSACTION REQUIRED TO BE RECOGNIZED FOR FEDERAL INCOME TAX
PURPOSES IN THE YEAR IN WHICH SUCH SINGLE SALE TRANSACTION OCCURRED; AND (II)
INCOME ATTRIBUTABLE TO INTEREST ON DEFERRED PAYMENTS SHALL BE ALLOCATED AMONG,
AND SUCH INTEREST SHALL BE DISTRIBUTED TO, THE MEMBERS AS IF THE DEFERRED
PAYMENT OBLIGATIONS RECEIVED BY THE COMPANY HAD BEEN DISTRIBUTED TO THE MEMBERS
PURSUANT TO SECTION 6.1.


12.2                        WIND-UP OF AFFAIRS.  AS EXPEDITIOUSLY AS POSSIBLE
FOLLOWING THE OCCURRENCE OF AN EVENT GIVING RISE TO A TERMINATION OF THE COMPANY
PURSUANT TO SECTION 12.1 ABOVE, A LIQUIDATOR APPOINTED BY THE BH INVESTOR
(SUBJECT TO APPROVAL BY COMPANY VOTE) (SUCH LIQUIDATOR IS REFERRED TO HEREIN AS
THE “LIQUIDATOR”) SHALL LIQUIDATE THE ASSETS OF THE COMPANY, APPLY AND
DISTRIBUTE THE PROCEEDS THEREOF AS CONTEMPLATED BY THIS AGREEMENT AND CAUSE THE
CANCELLATION OF THE CERTIFICATE.  AS SOON AS POSSIBLE AFTER THE DISSOLUTION OF
THE COMPANY, A FULL ACCOUNT OF THE ASSETS AND LIABILITIES OF THE COMPANY SHALL
BE TAKEN, AND A STATEMENT SHALL BE PREPARED BY THE INDEPENDENT ACCOUNTANTS THEN
ACTING FOR THE COMPANY SETTING FORTH THE ASSETS AND LIABILITIES OF THE COMPANY. 
A COPY OF SUCH STATEMENT SHALL BE FURNISHED TO EACH OF THE MEMBERS WITHIN NINETY
(90) DAYS AFTER SUCH DISSOLUTION.  THEREAFTER, THE LIQUIDATOR SHALL WIND UP THE
AFFAIRS OF THE COMPANY AND DISTRIBUTE THE COMPANY ASSETS IN THE FOLLOWING ORDER
OF PRIORITY:


(A)                                  TO CREDITORS (INCLUDING MEMBERS WHO ARE
CREDITORS) IN SATISFACTION OF THE LIABILITIES OF THE COMPANY, OTHER THAN
LIABILITIES TO EXISTING AND FORMER MEMBERS FOR DISTRIBUTIONS FROM THE COMPANY;


(B)                                 TO THE ESTABLISHMENT OF ANY RESERVES WHICH
THE LIQUIDATOR DEEMS REASONABLY NECESSARY FOR ANY CONTINGENCIES OR UNFORESEEN
LIABILITIES OR OBLIGATIONS OF THE COMPANY.  SUCH RESERVES SHALL BE PAID OVER BY
THE LIQUIDATOR TO AN ESCROW AGENT OR SHALL BE HELD BY THE LIQUIDATOR FOR THE
PURPOSE OF DISBURSING SUCH RESERVES IN PAYMENT OF ANY OF SUCH CONTINGENCIES.  AT
THE EXPIRATION OF SUCH PERIOD AS THE LIQUIDATOR DEEMS ADVISABLE, THE BALANCE
THEREOF SHALL BE DISTRIBUTED IN THE MANNER AND ORDER PROVIDED IN THIS SECTION;


(C)                                  TO EXISTING AND FORMER MEMBERS IN
SATISFACTION OF ANY LIABILITIES TO THEM, IF ANY, FOR DISTRIBUTIONS FROM THE
COMPANY;


(D)                                 TO THE MEMBERS IN ACCORDANCE WITH SECTION
6.1 ABOVE.


NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN THE EVENT THE COMPANY IS
“LIQUIDATED” WITHIN THE MEANING OF REGULATIONS SECTION 1.704-1(B)(2)(II)(G) AND
AN EVENT DESCRIBED IN SECTION 12.1(A) SHALL HAVE OCCURRED, LIQUIDATING
DISTRIBUTIONS SHALL BE MADE PURSUANT TO THIS SECTION 12.2 BY THE END OF THE
TAXABLE YEAR IN WHICH THE COMPANY IS LIQUIDATED, OR, IF LATER, WITHIN NINETY
(90) DAYS AFTER THE DATE OF SUCH LIQUIDATION.  DISTRIBUTIONS PURSUANT TO THE
PRECEDING SENTENCE MAY BE MADE TO A TRUST FOR THE PURPOSE OF AN ORDERLY
LIQUIDATION OF THE COMPANY BY THE TRUST IN ACCORDANCE WITH THE ACT.


12.3                        COMPLIANCE WITH TREASURY REGULATIONS.  IT IS THE
INTENT OF THE MEMBERS THAT THE ALLOCATIONS PROVIDED IN SECTION 7.1 RESULT IN
DISTRIBUTIONS REQUIRED PURSUANT TO SECTION 12.2(D) BEING IN ACCORDANCE WITH
POSITIVE CAPITAL ACCOUNTS AS PROVIDED FOR IN THE TREASURY REGULATIONS UNDER CODE
SECTION 704(B).  HOWEVER, IF AFTER GIVING HYPOTHETICAL EFFECT TO THE ALLOCATIONS
REQUIRED BY SECTION 7.1, THE CAPITAL ACCOUNTS OF THE MEMBERS ARE IN SUCH RATIOS
OR BALANCES THAT DISTRIBUTIONS PURSUANT TO SECTION 12.2(D) WOULD NOT BE IN
ACCORDANCE WITH THE POSITIVE CAPITAL ACCOUNTS OF THE MEMBERS AS REQUIRED BY THE
TREASURY REGULATIONS UNDER CODE SECTION 704(B), SUCH FAILURE SHALL NOT AFFECT OR
ALTER THE DISTRIBUTIONS REQUIRED BY SECTION 12.2(D).  RATHER, THE LIQUIDATOR
WILL HAVE THE AUTHORITY TO MAKE OTHER ALLOCATIONS OF PROFITS AND LOSSES (OR
ITEMS THEREOF) AMONG THE MEMBERS WHICH, TO THE EXTENT POSSIBLE, WILL RESULT IN
THE CAPITAL ACCOUNTS OF EACH MEMBERS HAVING A BALANCE PRIOR TO DISTRIBUTION
EQUAL TO THE AMOUNT OF DISTRIBUTIONS TO BE RECEIVED BY SUCH MEMBERS PURSUANT TO
SECTION 12.2(D).

27


--------------------------------------------------------------------------------



12.4                        NO DEFICIT CAPITAL ACCOUNT OBLIGATION. 
NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS AGREEMENT, UPON A
LIQUIDATION WITHIN THE MEANING OF SECTION 1.704-1(B)(2)(II)(G) OF THE
REGULATIONS, IF ANY MEMBER HAS A DEFICIT CAPITAL ACCOUNT (AFTER GIVING EFFECT TO
ALL CONTRIBUTIONS, DISTRIBUTIONS, ALLOCATIONS AND OTHER CAPITAL ACCOUNT
ADJUSTMENTS FOR ALL TAXABLE YEARS, INCLUDING THE YEAR DURING WHICH SUCH
LIQUIDATION OCCURS), SUCH MEMBER SHALL HAVE NO OBLIGATION TO MAKE ANY CAPITAL
CONTRIBUTION, AND THE NEGATIVE BALANCE OF SUCH MEMBER’S CAPITAL ACCOUNT SHALL
NOT BE CONSIDERED A DEBT OWED BY SUCH MEMBER TO THE COMPANY OR TO ANY OTHER
PERSON FOR ANY PURPOSE WHATSOEVER.


12.5                        DISTRIBUTION IN KIND.  IF ANY ASSETS OF THE COMPANY
ARE TO BE DISTRIBUTED IN KIND, THE NET FAIR MARKET VALUE OF SUCH ASSETS AS OF
THE DATE OF DISSOLUTION SHALL BE DETERMINED BY INDEPENDENT APPRAISAL OR BY
AGREEMENT OF THE MEMBERS.  PRIOR TO DISTRIBUTION, SUCH ASSETS SHALL BE DEEMED TO
HAVE BEEN SOLD FOR THEIR FAIR MARKET VALUES AND THE CAPITAL ACCOUNTS OF THE
MEMBERS SHALL BE ADJUSTED PURSUANT TO THE TERMS OF THIS AGREEMENT TO REFLECT THE
ALLOCATION OF GAIN OR LOSS WHICH WOULD HAVE RESULTED FROM SUCH DEEMED SALE.


12.6                        CANCELLATION OF CERTIFICATE.  UPON THE DISSOLUTION
AND THE FINAL LIQUIDATION OF THE COMPANY, THERE SHALL BE FILED FOR RECORD AS
PROVIDED BY DELAWARE LAW A CERTIFICATE OF CANCELLATION EXECUTED BY THE MEMBER
HOLDING THE MAJORITY IN INTEREST OF THE COMPANY PERCENTAGES.


12.7                        RETURN OF CONTRIBUTION NONRECOURSE TO OTHER
MEMBERS.  EXCEPT AS PROVIDED BY LAW OR AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
UPON DISSOLUTION EACH MEMBER SHALL LOOK SOLELY TO THE ASSETS OF THE COMPANY FOR
THE RETURN OF ITS CAPITAL CONTRIBUTION.  IF THE COMPANY PROPERTY REMAINING AFTER
THE PAYMENT OR DISCHARGE OF THE DEBTS AND LIABILITIES OF THE COMPANY IS
INSUFFICIENT TO RETURN THE CASH CONTRIBUTION OF ONE OR MORE MEMBERS, SUCH MEMBER
OR MEMBERS SHALL HAVE NO RECOURSE AGAINST ANY OTHER MEMBER.


ARTICLE XIII.

MISCELLANEOUS PROVISIONS


13.1                        NOTICES.  EXCEPT AS MAY BE OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREEMENT, ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED TO BE DELIVERED ON THE EARLIER OF (I) WHEN
DELIVERED IN PERSON, OR (II) WHEN DELIVERED BY COMMERCIAL COURIER SUCH AS
FEDERAL EXPRESS, EXPRESS MAIL OR OTHER OVERNIGHT DELIVERY SERVICE WHERE DELIVERY
IS EVIDENCED BY WRITTEN RECEIPT, ADDRESSED TO THE APPROPRIATE PARTY AT THE
ADDRESSES SET FORTH IN ARTICLE II, OR SUCH OTHER ADDRESS OF THE PARTY AS MAY
HAVE BEEN CHANGED AS PROVIDED HEREIN.  ANY PARTY MAY CHANGE THE ADDRESS TO WHICH
NOTICES WILL BE GIVEN BY GIVING NOTICE OF SUCH CHANGE TO THE OTHER PARTIES, IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.1.


13.2                        GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED
UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE WHICH MIGHT REFER SUCH CONSTRUCTION TO THE
LAWS OF ANOTHER STATE OR COUNTRY.


13.3                        EXECUTION OF OTHER AGREEMENTS.  THE PARTIES HERETO
COVENANT AND AGREE THAT THEY WILL EXECUTE SUCH OTHER FURTHER INSTRUMENTS AND
DOCUMENTS AS ARE OR MAY BECOME NECESSARY OR CONVENIENT TO EFFECTUATE AND CARRY
OUT THE COMPANY CREATED BY THIS AGREEMENT.  THE MEMBERS ACKNOWLEDGE (I) THAT CP
INVESTOR AND A TAXABLE REIT SUBSIDIARY AFFILIATED WITH BH INVESTOR ANTICIPATE
FORMING TENANT AND ENTERING INTO A LIMITED LIABILITY COMPANY AGREEMENT FOR SUCH
ENTITY ON SUBSTANTIALLY THE SAME TERMS SET FORTH HEREIN AND (II) THAT TENANT
WILL ENTER INTO THE HOTEL MANAGEMENT AGREEMENT, THE FRACTIONAL MANAGEMENT
AGREEMENT AND THE FRACTIONAL DEVELOPMENT AGREEMENT AND THE MEMBERS AGREE TO WORK
TOGETHER IN GOOD FAITH TO FINALIZE SUCH AGREEMENTS.

28


--------------------------------------------------------------------------------



13.4                        NO ACTION FOR PARTITION.  NO MEMBER SHALL BE
ENTITLED TO BRING AN ACTION FOR PARTITION AGAINST THE COMPANY, AND EACH MEMBER
HEREBY IRREVOCABLY WAIVES, DURING THE TERM OF THE COMPANY AND DURING THE PERIOD
OF ITS LIQUIDATION FOLLOWING ANY DISSOLUTION, ANY RIGHT TO MAINTAIN AN ACTION
FOR PARTITION WITH RESPECT TO ANY OF THE ASSETS OF THE COMPANY.


13.5                        PARAGRAPH HEADINGS.  THE HEADINGS USED IN THIS
AGREEMENT ARE USED FOR ADMINISTRATIVE PURPOSES ONLY AND DO NOT CONSTITUTE
SUBSTANTIVE MATTER TO BE CONSIDERED IN CONSTRUING THE TERMS OF THIS AGREEMENT.


13.6                        BINDING EFFECT AND BENEFIT.  THIS AGREEMENT IS
BINDING ON, AND SHALL INURE TO THE BENEFIT OF, ALL OF THE PARTIES HERETO AND TO
THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, AND
SUCCESSORS AND ASSIGNS WHERE PERMITTED BY THIS AGREEMENT.


13.7                        SEVERABILITY.  IN CASE ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF, AND THIS AGREEMENT
SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


13.8                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE
CONTRACT, AND EACH OF SUCH COUNTERPARTS SHALL FOR ALL PURPOSES BE DEEMED TO BE
AN ORIGINAL.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED BY FAX (TELECOPIER);
ANY ORIGINAL SIGNATURES THAT ARE INITIALLY DELIVERED BY FAX SHALL BE PHYSICALLY
DELIVERED WITH REASONABLE PROMPTNESS THEREAFTER.  THIS AGREEMENT SHALL BECOME
BINDING WHEN ONE OR MORE COUNTERPARTS HEREOF, INDIVIDUALLY OR TAKEN TOGETHER,
SHALL BEAR THE SIGNATURES OF ALL OF THE PARTIES REFLECTED HEREON AS THE
SIGNATORIES.


13.9                        GENDER.  WHEREVER THE CONTEXT SO REQUIRES, ALL WORDS
HEREIN IN THE NEUTER GENDER SHALL BE DEEMED TO INCLUDE THE FEMININE OR MASCULINE
GENDERS, AND VICE VERSA, ALL SINGULAR WORDS SHALL INCLUDE THE PLURAL, AND ALL
PLURAL WORDS SHALL INCLUDE THE SINGULAR.


13.10                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH ALL
EXHIBITS HERETO AND ALL OTHER DOCUMENTS REFERRED TO HEREIN, CONSTITUTES THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH  RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDING,
INDUCEMENTS OR CONDITIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN.


13.11                 VALIDITY.  IN THE EVENT THAT ALL OR ANY PORTION OF ANY
PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE INVALID, THE SAME SHALL NOT
AFFECT IN ANY RESPECT WHATSOEVER THE VALIDITY OF THE REMAINDER OF THIS
AGREEMENT.


13.12                 INDULGENCES, ETC.  NEITHER THE FAILURE NOR ANY DELAY ON
THE PART OF ANY PARTY HERETO TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE
UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR
FURTHER EXERCISE OF THE SAME OR ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE; NOR
SHALL ANY WAIVER OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY
OCCURRENCE BE CONSTRUED AS A WAIVER OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE
WITH RESPECT TO ANY OTHER OCCURRENCE.  NO WAIVER SHALL BE EFFECTIVE UNLESS IT IS
IN WRITING AND SIGNED BY THE PARTY ASSERTED TO HAVE GRANTED SUCH WAIVER.


13.13                 REMEDIES.  IN THE EVENT OF ANY BREACH OF THIS AGREEMENT BY
ANY MEMBER OR DEFAULT BY ANY MEMBER IN CONNECTION WITH PERFORMING ANY OBLIGATION
OF SUCH MEMBER UNDER THIS AGREEMENT, THE COMPANY’S AND THE NON-DEFAULTING
MEMBER’S RIGHTS AND REMEDIES CONTAINED HEREIN OR IN ANY OTHER AGREEMENT SHALL BE
CUMULATIVE AND SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES WHICH THE

29


--------------------------------------------------------------------------------



COMPANY OR THE NON-DEFAULTING MEMBER MAY HAVE AT LAW OR IN EQUITY.


13.14                 INTERPRETATION.  NO PROVISION OF THIS AGREEMENT IS TO BE
INTERPRETED FOR OR AGAINST EITHER PARTY BECAUSE THAT PARTY OR THAT PARTY’S LEGAL
REPRESENTATIVE DRAFTED SUCH PROVISION.


13.15                 TIME OF ESSENCE.  TIME IS OF THE ESSENCE IN CONNECTION
WITH THIS AGREEMENT.


13.16                 DISPUTE RESOLUTION.  THE MEMBERS HAVE AGREED TO SUBMIT
DISPUTES TO MANDATORY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 13.16.  EACH MEMBER WAIVES THE RIGHT TO COMMENCE AN ACTION IN CONNECTION
WITH THIS AGREEMENT IN ANY COURT AND EXPRESSLY AGREES TO BE BOUND BY THE
DECISION OF THE ARBITRATOR DETERMINED IN THIS SECTION 13.16; PROVIDED, HOWEVER,
THE WAIVER IN THIS SECTION 13.16 WILL NOT PREVENT ANY MEMBER FROM COMMENCING AN
ACTION IN ANY COURT FOR THE SOLE PURPOSES OF ENFORCING THE OBLIGATION OF ANOTHER
MEMBER TO SUBMIT TO BINDING ARBITRATION OR THE ENFORCEMENT OF AN AWARD GRANTED
BY ARBITRATION HEREIN.  NOTWITHSTANDING THE FOREGOING, PRIOR TO SUBMITTING ANY
DISPUTE HEREUNDER TO ARBITRATION, THE MEMBERS SHALL FIRST ATTEMPT IN GOOD FAITH,
FOR THIRTY (30) DAYS AFTER THE FIRST NOTICE GIVEN UNDER THIS AGREEMENT REGARDING
SUCH DISPUTE, TO RESOLVE ANY SUCH DISPUTE PROMPTLY BY NEGOTIATION BETWEEN
EXECUTIVES OF EACH PARTY WHO HAVE AUTHORITY TO SETTLE THE DISPUTE, WHICH SHALL
INCLUDE AN IN-PERSON MEETING BETWEEN SUCH EXECUTIVES IN DALLAS, TEXAS.


(A)                                  ANY DISPUTE BETWEEN THE MEMBERS AS TO THE
INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT OR THE RIGHTS AND OBLIGATIONS
OF ANY PARTY HEREUNDER SHALL BE RESOLVED THROUGH BINDING ARBITRATION AS
HEREINAFTER PROVIDED IN DENVER, COLORADO.  IF ARBITRATION IS REQUIRED TO RESOLVE
A DISPUTE BETWEEN THE MEMBERS, A PANEL OF THREE (3) ARBITRATORS SHALL BE
CONVENED.  EACH OF BH INVESTOR AND CP INVESTOR SHALL EACH SELECT ONE (1)
ARBITRATOR WITH AT LEAST FIVE (5) YEARS EXPERIENCE IN COMMERCIAL REAL ESTATE IN
GENERAL AND HOTEL OPERATION IN PARTICULAR, AND THOSE TWO (2) ARBITRATORS SHALL
BY AGREEMENT SELECT A THIRD ARBITRATOR HAVING RECOGNIZED EXPERTISE AND AT LEAST
FIVE (5) YEARS EXPERIENCE IN COMMERCIAL REAL ESTATE IN GENERAL AND HOTEL
OPERATION IN PARTICULAR.


(B)                                 THE ARBITRATORS SELECTED PURSUANT TO SECTION
13.16(B) ABOVE WILL ESTABLISH THE RULES FOR PROCEEDING WITH THE ARBITRATION OF
THE DISPUTE, WHICH WILL BE BINDING UPON ALL PARTIES TO THE ARBITRATION
PROCEEDING.  THE ARBITRATORS MAY USE THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION FOR COMMERCIAL ARBITRATION BUT ARE ENCOURAGED TO ADOPT THE RULES THE
ARBITRATORS DEEM APPROPRIATE TO ACCOMPLISH THE ARBITRATION IN THE QUICKEST AND
LEAST EXPENSIVE MANNER POSSIBLE.  ACCORDINGLY, THE ARBITRATORS MAY (I) DISPENSE
WITH ANY FORMAL RULES OF EVIDENCE AND ALLOW HEARSAY TESTIMONY SO AS TO LIMIT THE
NUMBER OF WITNESSES REQUIRED, (II) MINIMIZE DISCOVERY PROCEDURES AS THE
ARBITRATORS DEEM APPROPRIATE, (III) LIMIT THE TIME FOR PRESENTATION OF ANY
PARTY’S CASE AS WELL AS THE AMOUNT OF INFORMATION OR NUMBER OF WITNESSES TO BE
PRESENTED IN CONNECTION WITH ANY HEARING, AND (IV) IMPOSE ANY OTHER RULES WHICH
THE ARBITRATORS BELIEVE APPROPRIATE TO EFFECT A RESOLUTION OF THE DISPUTE AS
QUICKLY AND INEXPENSIVELY AS POSSIBLE.  IN ANY EVENT, THE ARBITRATORS (A) SHALL
PERMIT EACH SIDE NO MORE THAN TWO (2) DEPOSITIONS (INCLUDING ANY DEPOSITION OF
EXPERTS), WHICH DEPOSITIONS MAY NOT EXCEED FOUR (4) HOURS EACH, ONE SET OF 10
INTERROGATORIES (INCLUSIVE OF SUB-PARTS) AND ONE SET OF FIVE (5) DOCUMENT
REQUESTS (INCLUSIVE OF SUB-PARTS); (B) SHALL NOT PERMIT ANY REQUESTS FOR
ADMISSIONS; (C) SHALL LIMIT THE HEARING, IF ANY, TO TWO (2) DAYS; AND (D) SHALL
RENDER THEIR DECISION WITHIN SIXTY (60) DAYS OF THE FILING OF THE ARBITRATION.


(C)                                  THE ARBITRATORS WILL HAVE THE EXCLUSIVE
AUTHORITY TO DETERMINE AND AWARD COSTS OF ARBITRATION AND THE COSTS INCURRED BY
ANY PARTY FOR ITS ATTORNEYS, ADVISORS AND CONSULTANTS.

30


--------------------------------------------------------------------------------



(D)                                 ANY AWARD MADE BY THE ARBITRATORS SHALL BE
BINDING ON THE MEMBERS AND ALL PARTIES TO THE ARBITRATION AND SHALL BE
ENFORCEABLE TO THE FULLEST EXTENT OF THE LAW.


(E)                                  IN REACHING ANY DETERMINATION OR AWARD, THE
ARBITRATORS WILL APPLY THE LAWS OF THE STATE OF DELAWARE.  EXCEPT AS PERMITTED
UNDER SECTION 13.16(D) ABOVE, THE ARBITRATORS’ AWARD WILL BE LIMITED TO ACTUAL
DAMAGES AND WILL NOT INCLUDE CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES.  NOTHING CONTAINED IN THIS AGREEMENT WILL BE DEEMED TO GIVE THE
ARBITRATORS ANY AUTHORITY, POWER OR RIGHT TO ALTER, CHANGE, AMEND, MODIFY, ADD
TO OR SUBTRACT FROM ANY OF THE PROVISIONS OF THIS AGREEMENT.  ALL PRIVILEGES
UNDER STATE AND FEDERAL LAW, INCLUDING, WITHOUT LIMITATION, ATTORNEY-CLIENT,
WORK PRODUCT AND PARTY COMMUNICATION PRIVILEGES, SHALL BE PRESERVED AND
PROTECTED.  ALL EXPERTS ENGAGED BY A PARTY MUST BE DISCLOSED TO THE OTHER PARTY
WITHIN FOURTEEN (14) DAYS AFTER THE DATE OF NOTICE AND DEMAND FOR ARBITRATION IS
GIVEN.


(F)                                    NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ANY PARTY MAY SEEK INJUNCTIVE RELIEF OR OTHER FORM OF
ANCILLARY RELIEF AT ANY TIME FROM ANY COURT OF COMPETENT JURISDICTION IN DENVER,
COLORADO.  IN THE EVENT THAT A DISPUTE OR CONTROVERSY REQUIRES EMERGENCY RELIEF
BEFORE THE MATTER MAY BE RESOLVED UNDER THE ARBITRATION PROCEDURES OF THIS
SECTION 13.16, NOTWITHSTANDING THE FACT THAT ANY COURT OF COMPETENT JURISDICTION
MAY ENTER AN ORDER PROVIDING FOR INJUNCTIVE OR OTHER FORM OF ANCILLARY RELIEF,
THE PARTIES EXPRESSLY AGREE THAT SUCH ARBITRATION PROCEDURES WILL STILL GOVERN
THE ULTIMATE RESOLUTION OF THAT PORTION OF THE DISPUTE OR CONTROVERSY NOT
RESOLVED PURSUANT TO SAID COURT ORDER.


13.17                 NOTICE OF INDEMNIFICATION.  THE PARTIES TO THIS AGREEMENT
HEREBY ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONTAINS CERTAIN
INDEMNIFICATION PROVISIONS PURSUANT TO SECTION 5.2.


ARTICLE XIV.


SECURITIES LAW CONSIDERATIONS


14.1                        NO REGISTRATION/RESTRICTION ON SALE.  THE COMPANY
INTERESTS HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, NOR HAVE THEY BEEN
REGISTERED WITH THE SECURITIES COMMISSION OF ANY OTHER APPLICABLE STATE,
INCLUDING WITHOUT LIMITATION THE STATE OF DELAWARE.  THE COMPANY INTERESTS MAY
BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND IN A TRANSACTION WHICH IS EITHER EXEMPT
FROM REGISTRATION UNDER SUCH ACTS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACTS.


(A)                                  COMPLIANCE WITH SECURITIES LAWS.  THE
MEMBERS ACKNOWLEDGE AND CONFIRM THAT THEIR MEMBER INTERESTS HAVE NOT BEEN
REGISTERED UNDER ANY FEDERAL OR STATE SECURITIES LAWS BY VIRTUE OF EXEMPTIONS
FROM THE REGISTRATION PROVISIONS THEREOF AND CONSEQUENTLY CANNOT BE SOLD EXCEPT
PURSUANT TO APPROPRIATE REGISTRATION OR EXEMPTION FROM REGISTRATION AS
APPLICABLE.  NO TRANSFER OF ALL OR ANY PART OF A MEMBER INTEREST (EXCEPT A
TRANSFER UPON THE DEATH, INCAPACITY OR BANKRUPTCY OF A MEMBER TO HIS PERSONAL
REPRESENTATIVE AND BENEFICIARIES), INCLUDING, WITHOUT LIMITATION, ANY TRANSFER
OF A RIGHT TO DISTRIBUTIONS, PROFITS AND/OR LOSSES TO A PERSON WHO DOES NOT
BECOME A MEMBER, MAY BE MADE UNLESS THE COMPANY IS PROVIDED WITH AN OPINION OF
COUNSEL ACCEPTABLE TO THE MEMBERS (BOTH AS TO THE IDENTITY OF THE COUNSEL AND
THE SUBSTANCE OF THE OPINION) TO THE EFFECT THAT SUCH OFFER OR ASSIGNMENT (A)
MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND (B) DOES NOT
VIOLATE ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS (INCLUDING ANY

31


--------------------------------------------------------------------------------



INVESTMENT SUITABILITY STANDARDS) APPLICABLE TO THE COMPANY OR THE MEMBERS. 
EACH OF THE MEMBERS HEREBY (1) REPRESENTS AND WARRANTS THAT IT IS AN “ACCREDITED
INVESTOR,” AS SUCH TERM IS DEFINED IN RULE 501(A) OF REGULATION D PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THAT THE INVESTMENT MADE BY
SUCH MEMBER IN THE COMPANY IS FOR ITS OWN ACCOUNT FOR INVESTMENT AND (2)
COVENANTS THAT SUCH MEMBER SHALL NOT SELL, TRANSFER, HYPOTHECATE OR ASSIGN ITS
INTEREST IN THE COMPANY OR TRANSFER INTERESTS IN SUCH MEMBER IN CONTRAVENTION OF
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.


14.2                        ACCESS TO INFORMATION.  EACH OF THE MEMBERS
REPRESENTS TO THE COMPANY THAT BEFORE DETERMINING TO ENTER INTO THIS AGREEMENT
AND TO INVEST IN THE COMPANY, EACH MEMBER MADE AN INDEPENDENT INVESTIGATION INTO
THE COMPANY AND THAT IT RECEIVED WHATEVER INFORMATION IT DEEMED NECESSARY OR
RELEVANT IN ORDER TO DECIDE WHETHER TO ENTER INTO THIS AGREEMENT OR INVEST IN
THE COMPANY.  EACH MEMBER ACKNOWLEDGES THAT THE FINANCIAL MATERIALS PROVIDED TO
THE MEMBERS ARE ONLY ESTIMATES OF EXPECTED FUTURE OPERATIONS BASED ON
ASSUMPTIONS ABOUT FUTURE MARKETS AND THERE IS NO ASSURANCE THAT SUCH PROJECTIONS
WILL BE REALIZED.


14.3                        LIMITATIONS OF FEES.  REFERENCE IS MADE TO THAT
CERTAIN AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BEHRINGER
HARVARD OPPORTUNITY OP I, LP DATED AS OF NOVEMBER 24, 2004 (TOGETHER WITH ALL
AMENDMENTS THERETO, THE “BH INVESTOR AGREEMENT”) IN RESPECT OF BH INVESTOR. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IF ANY FEE
PAID BY THE COMPANY TO ANY GENERAL PARTNER IN BH INVESTOR OR ANY AFFILIATE OF
ANY SUCH GENERAL PARTNER (EACH A “BH INVESTOR MANAGER PARTY”) RESULTS IN BH
INVESTOR PAYING, THROUGH ITS INTEREST IN THE COMPANY, FEES IN EXCESS OF THOSE
FEES PERMITTED TO BE PAID TO SUCH BH INVESTOR MANAGER PARTY UNDER THE TERMS OF
THE BH INVESTOR AGREEMENT OR ANY OTHER RELATED AGREEMENT, THEN SUCH BH INVESTOR
MANAGER PARTY SHALL REIMBURSE DIRECTLY TO BH INVESTOR ITS ALLOCABLE SHARE OF
SUCH FEE TO THE EXTENT NECESSARY TO COMPLY WITH THE TERMS OF THE BH INVESTOR
AGREEMENT.  IN THE EVENT THAT A BH INVESTOR MANAGER PARTY RECEIVES FROM THE
COMPANY A FEE WHOSE RETENTION BY SUCH BH INVESTOR MANAGER PARTY IS, UNDER THE
TERMS OF THE BH INVESTOR AGREEMENT OR ANY OTHER RELATED AGREEMENT, CONTINGENT
UPON THE HAPPENING OF FUTURE EVENTS, SUCH BH INVESTOR MANAGER PARTY SHALL HOLD
BH INVESTOR’S ALLOCABLE SHARE OF SUCH FEE UNTIL THE APPLICABLE CONTINGENCIES ARE
RESOLVED, AND SHALL THEREAFTER DISPOSE OF BH INVESTOR’S ALLOCABLE SHARE OF SUCH
FEE IN ACCORDANCE WITH THE BH INVESTOR AGREEMENT OR ANY OTHER RELATED
AGREEMENT.  IT IS UNDERSTOOD AND AGREED THAT THE LIMITATIONS AND PROVISIONS SET
FORTH IN THIS SECTION 14.4 ARE FOR THE SOLE BENEFIT OF BH INVESTOR, AND,
ACCORDINGLY, NO OTHER PARTY SHALL BE ENTITLED TO A REFUND OF FEES PAID BY THE
COMPANY UNDER THIS AGREEMENT OR ANY OTHER BENEFIT SET FORTH IN THIS SECTION
14.4.  FURTHERMORE, IT IS UNDERSTOOD AND AGREED THAT THE LIMITATIONS AND OTHER
PROVISIONS SET FORTH IN THIS SECTION 14.4 SHALL NOT BE APPLICABLE AT SUCH TIME
AS BH INVESTOR NO LONGER OWNS A DIRECT OR INDIRECT INTEREST IN THE COMPANY.


14.4                        AMENDMENTS TO AGREEMENT.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, IN THE EVENT THAT LEGAL COUNSEL FOR BH
INVESTOR REASONABLY DETERMINES THAT AN AMENDMENT TO THIS AGREEMENT IS NECESSARY
OR ADVISABLE IN ORDER FOR THIS AGREEMENT TO COMPLY WITH APPLICABLE SECURITIES
LAWS, THE BH INVESTOR AGREEMENT, OR NASAA GUIDELINES (AS SUCH TERM IS DEFINED IN
THE BH INVESTOR AGREEMENT), THEN EACH MEMBER SHALL, WITHIN TEN (10) DAYS AFTER
REQUEST FROM BH INVESTOR, EXECUTE SUCH AN AMENDMENT; PROVIDED, HOWEVER, THAT NO
SUCH AMENDMENT MAY REDUCE A MEMBER’S ECONOMIC INTEREST IN THE COMPANY OR
INCREASE A MEMBER’S LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT SUCH
MEMBER’S PRIOR WRITTEN CONSENT.


14.5                        LIMITATION ON LIABILITY OF BH INVESTOR. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, ANY
LIABILITY OF BH INVESTOR ARISING UNDER THIS AGREEMENT OR IN RESPECT OF THE
COMPANY SHALL BE SATISFIED SOLELY FROM THE INTEREST OF BH INVESTOR IN THE
COMPANY, AND EACH MEMBER AND ANY OTHER PERSON HAVING THE RIGHT TO ENFORCE SUCH
LIABILITY SHALL LOOK SOLELY TO THE INTEREST OF BH INVESTOR IN THE COMPANY FOR
THE SATISFACTION OF SUCH LIABILITY AND SHALL HAVE NO CLAIM OR RECOURSE AGAINST
ANY OTHER

32


--------------------------------------------------------------------------------



ASSET OF BH INVESTOR.  IN NO EVENT SHALL ANY OF THE PARTNERS, OFFICERS,
DIRECTORS, AGENTS OR ADVISORS OF BH INVESTOR BE HELD TO ANY PERSONAL LIABILITY
WHATSOEVER OR BE LIABLE FOR ANY OF THE OBLIGATIONS OF BH INVESTOR, NOR SHALL THE
PROPERTY OF ANY SUCH PERSONS BE SUBJECT TO THE PAYMENT OF ANY OBLIGATIONS OF BH
INVESTOR ARISING UNDER THIS AGREEMENT OR IN RESPECT OF THE COMPANY.

[Signatures Follow on Next Page]

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Limited
Liability Company as of the date first above written.

MEMBER:

 

 

 

 

 

BEHRINGER HARVARD CORDILLERA INVESTOR, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 

 

[This space intentionally left blank]

 


--------------------------------------------------------------------------------


 

MEMBER:

 

 

 

 

 

CORDILLERA PARTNERS, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jefford S. Nelsen

 

 

 

Jefford S. Nelsen

 

 

Member

 


--------------------------------------------------------------------------------


Exhibit A

LEGAL DESCRIPTION OF PROPERTY

Legal Description of Lodge and Spa Real Property

LOT 1, ACCORDING TO THE “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION,
FILING NO. 1 & NO. 2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1
& NO. 2; AND TRACT X, CORDILLERA SUBDIVISION FILING NO. 3”, RECORDED JANUARY 14,
2003 AT RECEPTION NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

Legal Description of Village Center Real Property

TRACT X, “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION, FILING NO. 1 & NO.
2; LOT 1, FILING NO.1, CORDILLERA SUBDIVISION, FILING NO. 1 & NO. 2; AND TRACT
X, CORDILLERA SUBDIVISION, FILING NO. 3”, RECORDED JANUARY 14, 2003 AT RECEPTION
NO.820221, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE COVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THERETO RECORDED MAY 11, 1998 AT RECEPTION NO. 655728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

1


--------------------------------------------------------------------------------


Leagal Description of Cordillera Mountain Club

CONDOMINIUM UNIT 333-C, THE STRAWBERRY PARK CONDOMINIUMS, IN ACCORDANCE WITH AND
SUBJECT TO THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS OF THE
STRAWBERRY PARK CONDOMINIUMS, RECORDED APRIL 3, 1989, IN BOOK 503 AT PAGE 354,
AND AMENDMENT THERETO RECORDED APRIL 12, 1991 IN BOOK 551 AT PAGE 656, AND
SECOND AMENDMENT THERETO RECORDED JUNE 4, 1992 IN BOOK 581 AT PAGE 544, AND
RECORDED SEPTEMBER 25, 1992 IN BOOK 590 AT PAGE 185 AND MAP RECORDED ON
APRIL 3, 1989 IN BOOK 503 AT PAGE 353.

 

FIRST STATEMENT OF INTENTION TO ANNEX ADDITIONAL CONDOMINIUM UNITS AND COMMON
ELEMENTS AND SUPPLEMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
OF STRAWBERRY PARK CONDOMINIUMS, RECORDED ON MAY 30, 1989 IN BOOK 507 AT PAGE
220, AND FIRST AMENDMENT THERETO RECORDED MAY 16, 1991 IN BOOK 554 AT PAGE 86,
AND THE SUPPLEMENTAL CONDOMINIUM MAP RECORDED MAY 30, 1989 IN BOOK 507 AT PAGE
219, AND SECOND AMENDMENT THERETO RECORDED AUGUST 4, 1992 IN BOOK 586 AT PAGE
212, COUNTY OF EAGLE, STATE OF COLORADO.

 

TOGETHER WITH PARKING SPACE NOS. 67 AND 68 AS DEPICTED AND DESCRIBED ON THE MAPS
REFERENCED ABOVE, WHICH PARKING SPACES SHALL BE LIMITED COMMON ELEMENTS
APPURTENANT TO CONDOMINIUM UNIT NO. 333-C, THE STRAWBERRY PARK CONDOMINIUMS.

 

TOGETHER WITH BENEFITS AS CREATED BY THE BEAVER CREEK DECLARATION RECORDED
DECEMBER 27, 1979 IN BOOK 296 AT PAGE 446 AND ANY AND ALL AMENDMENTS THERETO AND
TOGETHER WITH BENEFITS AS CREATED BY THE STRAWBERRY PARK CONDOMINIUM DECLARATION
RECORDED APRIL 3, 1989 IN BOOK 503 AT PAGE 354 AND ANY AND ALL SUPPLEMENTS AND
AMENDMENTS THERETO

 

Legal Description of Grouse on the Green Real Property

TRACT F, CORDILLERA SUBDIVISION, FILING NO. 16, ACCORDING TO THE CORRECTION PLAT
RECORDED NOVEMBER 21, 1994 IN BOOK 655 AT PAGE 562, COUNTY OF EAGLE, STATE OF
COLORADO.

 

2


--------------------------------------------------------------------------------


Exhibit B

COMPANY PERCENTAGES AND CAPITAL CONTRIBUTIONS

Members

 

Company Percentage

 

Capital Contribution

 

 

 

 

 

 

 

Behringer Harvard Cordillera Investor, LLC

 

85.0

%

$

9,449,875

 

 

 

 

 

 

 

Cordillera Partners, LLC

 

15.0

%

$

1,667,625

 

 

1


--------------------------------------------------------------------------------


Exhibit C

DILUTION EXAMPLE

For purposes of example, assume that the Capital Contributions made to the LLC
total $2,000,000.  BH Investor (owning a company percentage of 85%) has
contributed $1,700,000 and CP Investor (owning a company percentage of 15%) has
contributed $300,000. Assume that the BH Investor sends an Additional Capital
Notice for $400,000 to the Members, and that in response thereto the CP Investor
makes an Additional Capital Contribution of $60,000 and BH Investor fails to
make its Additional Capital Contribution of $340,000.  If CP Investor
contributes said $340,000 as an Additional Capital Contribution (thus making the
total Capital Contributions equal $2,400,000), then the following adjustments to
the Company Percentages would be made:

(1)                                  The Company Percentage of CP Investor would
be increased by 21.25% (being 150% of 14.17%, which is $340,000 divided by
$2,400,000, expressed as a percentage).  The Company Percentage of CP Investor
would thus be adjusted to 36.25%.

(2)                                  The Company Percentage of BH Investor would
be decreased by 21.25%, and thus would be adjusted to 63.75%.

(3)                                  The increase in the Company Percentage of
CP Investor and the decrease in the Company Percentage of BH Investor would
remain applicable after any scheduled adjustment in the Company Percentage of
such Members.  For example, if it was originally contemplated that CP Investor
and BH Investor would have their Company Percentages adjusted to 20% and 80%,
respectively, at such time as the Members had received the return of their
Capital Contributions, then, based upon the adjustments set forth in clauses (1)
and (2) above, upon the return of such Capital Contributions the Company
Percentage of CP Investor would be 41.25% and the Company Percentage of BH
Investor would be 58.75%.

1


--------------------------------------------------------------------------------


Exhibit D

DISTRIBUTION EXAMPLE

IRR Example

DEAL LEVEL 100%

 

Acquisition           (Monthly)

 

 

 

12/31/2006

 

1/31/2007

 

2/28/2007

 

3/31/2007

 

4/30/2007

 

5/31/2007

 

6/30/2007

 

7/31/2007

 

8/31/2007

 

 

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contributions (1),(2)

 

(1,000,000

)

(100,000

)

(250,000

)

(250,000

)

 

 

 

 

 

 

(100,000

)

 

 

Net Income (3)

 

 

 

 

 

 

 

 

 

50,000

 

55,000

 

60,000

 

60,000

 

60,000

 

Net Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Flow

 

(1,000,000

)

(100,000

)

(250,000

)

(250,000

)

50,000

 

55,000

 

60,000

 

(40,000

)

60,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overall Deal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIRR

 

30.28

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(calculated monthly)

 

 

 

 

9/30/2007

 

10/31/2007

 

11/30/2007

 

12/31/2007

 

1/31/2008

 

2/29/2008

 

3/31/2008

 

4/30/2008

 

 

 

 

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contributions (1),(2)

 

(50,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income (3)

 

60,000

 

60,000

 

60,000

 

60,000

 

70,000

 

70,000

 

70,000

 

70,000

 

 

 

Net Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,500,000

 

Net Proceeds

 

Cash Flow

 

10,000

 

60,000

 

60,000

 

60,000

 

70,000

 

70,000

 

70,000

 

1,570,000

 

 

 

 

--------------------------------------------------------------------------------

(1) Venture contributes $1,000,000 towards the purchase of the asset.

(2) Venture contributes equity of $100,000 in month 1, $250,000 in months 2 and
3.

(3) Net Income distributed to Venture

(4) Net Sales proceeds available for distribution

Solve for:

Acquisition     (Monthly)

25% IRR

 

 

 

 

12/31/2006

 

1/31/2007

 

2/28/2007

 

3/31/2007

 

4/30/2007

 

5/31/2007

 

6/30/2007

 

7/31/2007

 

8/31/2007

 

 

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

Contributions (1),(2)

 

(1,000,000

)

(100,000

)

(250,000

)

(250,000

)

 

 

 

 

 

 

(100,000

)

 

 

Net Income (3)

 

 

 

 

 

 

 

 

 

50,000

 

55,000

 

60,000

 

60,000

 

60,000

 

Net Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Flow

 

(1,000,000

)

(100,000

)

(250,000

)

(250,000

)

50,000

 

55,000

 

60,000

 

(40,000

)

60,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solver for hurdle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIRR

 

25.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(calculated monthly)

 

 

 

 

9/30/2007

 

10/31/2007

 

11/30/2007

 

12/31/2007

 

1/31/2008

 

2/29/2008

 

3/31/2008

 

4/30/2008

 

 

 

 

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

Contributions (1),(2)

 

(50,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income (3)

 

60,000

 

60,000

 

60,000

 

60,000

 

70,000

 

70,000

 

70,000

 

70,000

 

 

 

Net Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,399,700

 

Solve @ 25%

 

Cash Flow

 

10,000

 

60,000

 

60,000

 

60,000

 

70,000

 

70,000

 

70,000

 

1,469,700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100,300

 

remaining
to-be split

 

 

BH 85% 85/15, then 50/50 after 25% IRR

 

 

 

12/31/2006

 

1/31/2007

 

2/28/2007

 

3/31/2007

 

4/30/2007

 

5/31/2007

 

6/30/2007

 

7/31/2007

 

8/31/2007

 

 

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

Contributions (1),(2)

 

(850,000

)

(85,000

)

(212,500

)

(212,500

)

 

 

 

 

 

 

(85,000

)

 

 

Net Income (3)

 

 

 

 

 

 

 

 

 

42,500

 

46,750

 

51,000

 

51,000

 

51,000

 

Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add’l Promote

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Flow

 

(850,000

)

(85,000

)

(212,500

)

(212,500

)

42,500

 

46,750

 

51,000

 

(34,000

)

51,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIRR

 

28.11

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(calculated monthly)

 

 

 

 

9/30/2007

 

10/31/2007

 

11/30/2007

 

12/31/2007

 

1/31/2008

 

2/29/2008

 

3/31/2008

 

4/30/2008

 

 

 

 

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

Contributions (1),(2)

 

(42,500

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income (3)

 

51,000

 

51,000

 

51,000

 

51,000

 

59,500

 

59,500

 

59,500

 

59,500

 

 

 

Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,189,745

 

 

 

Add’l Promote

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50,150

 

50,00

%

Cash Flow

 

8,500

 

51,000

 

51,000

 

51,000

 

59,500

 

59,500

 

59,500

 

1,299,395

 

 

 

 

Partner 15%

 

 

 

12/31/2006

 

1/31/2007

 

2/28/2007

 

3/31/2007

 

4/30/2007

 

5/31/2007

 

6/30/2007

 

7/31/2007

 

8/31/2007

 

 

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

Contributions (1),(2)

 

(150,000

)

(15,000

)

(37,500

)

(37,500

)

 

 

 

 

 

 

(15,000

)

 

 

Net Income (3)

 

 

 

 

 

 

 

 

 

7,500

 

8,250

 

9,000

 

9,000

 

9,000

 

Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add’l Promote

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Flow

 

(150,000

)

(15,000

)

(37,500

)

(37,500

)

7,500

 

8,250

 

9,000

 

(6,000

)

9,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIRR

 

42.30

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(calculated monthly)

 

 

 

 

9/30/2007

 

10/31/2007

 

11/30/2007

 

12/31/2007

 

1/31/2008

 

2/29/2008

 

3/31/2008

 

4/30/2008

 

 

 

 

 

 

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

 

 

Contributions (1),(2)

 

(7,500

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Income (3)

 

9,000

 

9,000

 

9,000

 

9,000

 

10,500

 

10,500

 

10,500

 

10,500

 

 

 

 

 

Reversion (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

209,955

 

 

 

1,399,700

 

Add’l Promote

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50,150

 

50,00

%

 

 

Cash Flow

 

1,500

 

9,000

 

9,000

 

9,000

 

10,500

 

10,500

 

10,500

 

270,605

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,570,000

 

 

1


--------------------------------------------------------------------------------


Exhibit E

HOTEL DEVELOPMENT AGREEMENT

1


--------------------------------------------------------------------------------


Exhibit F

FRACTIONAL DEVELOPMENT AGREEMENT

1


--------------------------------------------------------------------------------


Exhibit G

FRACTIONAL MANAGEMENT AGREEMENT

1


--------------------------------------------------------------------------------


Schedule 4.5

OFFICERS

OFFICERS

 

TITLE

 

 

 

Robert M. Behringer

 

Chief Executive Officer

 

 

 

Robert S. Aisner

 

President and Chief Operating Officer

 

 

 

Gerald J. Reihsen, III

 

Executive Vice President – Corporate Development
& Legal and Secretary

 

 

 

Gary S. Bresky

 

Chief Financial Officer

 

 

 

Cindy A. Fallis-Cooper

 

Treasurer

 

 

 

Jon L. Dooley

 

Vice President

 

 

 

Samuel A. Gillespie

 

Vice President

 

 

 

William Terry Kennon

 

Vice President

 

 

 

Edward J. Kittleson

 

Vice President

 

 

 

Andrew J. Bruce

 

Vice President

 

 

 

Richard Frank

 

Vice-President

 

1


--------------------------------------------------------------------------------